UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 3/31/2015 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. -Dreyfus Diversified Emerging Markets Fund -Dreyfus/Newton International Equity Fund -Dreyfus Tax Sensitive Total Return Bond Fund -Dreyfus/The Boston Company Small Cap Growth Fund -Dreyfus/The Boston Company Small Cap Value Fund -Dreyfus/The Boston Company Small/Mid Cap Growth Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Diversified Emerging Markets Fund Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 17 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 21 Financial Highlights 25 Notes to Financial Statements 41 Information About the Renewal of the Funds Investment Advisory, Administration and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Diversified Emerging Markets Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: This semiannual report for Dreyfus Diversified Emerging Markets Fund covers the six-month period from October 1, 2014, through March 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. International stock markets continued to encounter bouts of heightened volatility on their way to posting a slight gain, on average, for the reporting period overall. Investors remained concerned that persistent economic weakness and deflationary pressures in Europe, Japan, and China might undermine corporate profits for non-U.S. and multinational companies. However, investor sentiment was buoyed to a degree by increasingly accommodative monetary policies from major central banks. Indeed, aggressive monetary stimulus measures caused most local currencies to depreciate against the U.S. dollar, making foreign exports more attractive to U.S. consumers in a recovering domestic economy. We remain optimistic regarding the long-term outlook for the global economy generally and for international equities in particular. Despite ongoing geopolitical head-winds, energy prices appear to have stabilized, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address economic and deflation issues. Therefore, we currently expect the pace of global economic growth to improve gradually in the months ahead. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation April 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2014, through March 31, 2015, as provided by Elizabeth Slover, Michelle Y. Chan, CFA, Gaurav Patankar, William S. Cazalet, CAIA, Ronald P. Gala, CFA, and Peter D. Goslin, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2015, Dreyfus Diversified Emerging Markets Fund’s Class A shares produced a total return of –2.29%, Class C shares returned –2.58%, Class I shares returned –1.89%, and ClassY shares returned –1.92%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Emerging Markets Index (the “MSCI EM Index”), produced a total return of –2.37% for the same period. 2 Emerging-markets equities declined amid volatile trading in response to a variety of economic and geopolitical headwinds and a strengthening U.S. dollar. The fund’s Class A, Class I and ClassY shares produced modestly higher returns than its benchmark, largely due to favorable results in Mexico, China and the Philippines. The Fund’s Investment Approach The fund seeks long-term capital growth.To pursue its goal, the fund invests at least 80% of its assets in equity securities (or other instruments with similar economic characteristics) of companies located, organized or with a majority of assets or business in countries considered to be emerging markets, including other investment companies that invest in such securities. The fund uses a “manager of managers” approach by selecting one or more experienced investment managers to serve as subadvisers to the fund.The fund also uses a “fund of funds” approach by investing in one or more underlying funds. The fund currently allocates its assets among emerging market equity strategies employed by The Boston Company Asset Management, LLC (the TBCAM Strategy) and Mellon Capital Management Corporation (the Mellon Capital Strategy), each an affiliate of Dreyfus, and one affiliated underlying fund, Dreyfus Global Emerging Markets Fund (the Newton Fund), which is sub-advised by Newton Capital Management Limited, an affiliate of Dreyfus. Markets Undermined by Global Trends Declining commodity prices and sluggish global economic growth put downward pressure on stock prices in many emerging markets during the reporting period. Russian equities were particularly hard hit by a sharp drop in petroleum prices and geopolitical tensions surrounding the conflict in Ukraine. In Brazil, investors’ hopes for a more business-friendly national government were dashed when elections The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) returned the incumbent to power. On the other hand, markets in some countries bucked the negative trend. Indian equities consolidated their gains after the election of pro-business government leadership. Chinese companies also posted relatively strong returns, as investor sentiment was bolstered by new economic stimulus measures from the country’s central bank. Returns from emerging-markets equities for U.S. residents were further dampened by changing foreign currency exchange rates. The U.S. dollar gained value against most other currencies when global investors favored U.S. Treasury securities and other domestic investments over lower yielding European and Japanese sovereign bonds. Foreign exchange influences were particularly troublesome in Brazil, where economic and political concerns sent the local currency sharply lower. Underlying Strategies Produced Mixed Results The fund’s diversified approach proved effective over the reporting period, as above-average results from two of its underlying strategies balanced shortfalls from the third. The TBCAM Strategy benefited from its country allocations, particularly a lack of exposure to the Malaysian stock market and overweighted positions in the Chinese and Filipino markets. Underweighted exposure to Mexico also aided relative results, as did strong security selections in Mexico, China, India, and Indonesia. Light holdings of Taiwanese semiconductor manufacturers and disappointments among Greek financial institutions weighed on the strategy’s results. The Mellon Capital Strategy scored successful stock selections in the industrials and financials sectors, where the earnings quality and analyst revisions factors considered by its quantitative process worked particularly well. From a country perspective, the strategy fared well in China and Brazil. Laggards included the information technology and utilities sectors, as well as Russia and Thailand. Dreyfus Global Emerging Markets Fund generally underperformed market averages over the reporting period, mainly due to overweighted exposure to India and underweighted positions in Chinese banks and insurance companies. By market sector, the fund’s greatest detractor was the information technology segment. In contrast, the fund achieved better relative results from individual holdings in South Africa, China, and Hong Kong. Finding Opportunities despite Ongoing Headwinds As of the reporting period’s end, we have seen few signs of sustained economic improvement in the emerging markets, and the U.S. dollar seems likely to stay strong if, as expected, interest rates remain low in Europe and Japan. However, we have continued to find opportunities among companies that may benefit from reduced borrowing costs, more competitive export prices, restructuring programs, and intensifying mergers-and-acquisitions activity. 4 Consequently, the fund has maintained overweighted exposure to China, where have identified a number of attractively valued companies with catalysts for future growth.We also have continued to find companies with strong underlying business fundamentals in India and the Philippines, but we recently trimmed exposure these countries after valuations increased. We generally have retained an under weighted position in Brazil, but we are watchful for value-oriented opportunities should local economic fundamentals improve. April 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies.These special risks include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. The ability of the fund to achieve its investment goal depends, in part, on the ability of Dreyfus to allocate effectively the fund’s assets among investment strategies, subadvisers, and underlying funds.There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal or that an investment strategy, subadviser, or underlying fund will achieve its particular investment objective. Each subadviser makes investment decisions independently, and it is possible that the investment styles of the subadvisers may not complement one another.As a result, the fund’s exposure to a given stock, industry, sector, market capitalization, geographic area, or investment style could unintentionally be greater or smaller than it would have been if the fund had a single adviser or investment strategy. The risks of investing in other investment companies, including ETFs, typically reflect the risks associated with the types of instruments in which the investment companies and ETFs invest.When the fund or an underlying fund invests in another investment company or ETF, shareholders of the fund will bear indirectly their proportionate share of the expenses of the other investment company or ETF (including management fees) in addition to the expenses of the fund. ETFs are exchange-traded investment companies that are, in many cases, designed to provide investment results corresponding to an index.The value of the underlying securities can fluctuate in response to activities of individual companies or in response to general market and/or economic conditions. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through February 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. The fund changed its investment strategy on January 31, 2014. Prior to that date, the fund invested in individual securities using a bottom-up investment approach which emphasized individual stock selection through the use of proprietary computer models and fundamental analysis.The fund did not use a “manager of managers” or “fund of funds” approach. Different investment strategies may lead to different performance results.The fund’s performance for periods prior to January 31, 2014, reflects the investment strategy in effect prior to that date. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International (MSCI) Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity performance in global emerging markets. The index consists of select designated MSCI emerging market national indices. MSCI Indices reflect investable opportunities for global investors by taking into account local market restrictions on share ownership by foreigners. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Diversified Emerging Markets Fund from October 1, 2014 to March 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 7.89 $ 10.53 $ 4.89 $ 4.64 Ending value (after expenses) $ 977.10 $ 974.20 $ 981.10 $ 980.80 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 8.05 $ 10.75 $ 4.99 $ 4.73 Ending value (after expenses) $ 1,016.95 $ 1,014.26 $ 1,020.00 $ 1,020.24 † Expenses are equal to the fund’s annualized expense ratio of 1.60% for Class A, 2.14% for Class C, .99% for Class I and .94% for Class Y, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2015 (Unaudited) Common Stocks—61.8% Shares Value ($) Brazil—1.8% Banco Bradesco 7,800 73,636 Banco do Brasil 6,400 45,941 BM&FBovespa 127,000 444,085 BR Malls Participacoes 5,500 29,193 Cia de Saneamento Basico do Estado de Sao Paulo 42,200 234,169 EcoRodovias Infraestrutura e Logistrica 49,200 138,587 Embraer, ADR 19,960 613,770 Gol Linhas Aereas Inteligentes, ADR 49,214 119,590 Grupo BTG Pactual 37,100 296,772 JBS 155,100 690,078 Kroton Educacional 12,600 40,624 M Dias Branco 1,200 32,377 Qualicorp 46,100 a 329,332 Tim Participacoes 113,100 377,053 Ultrapar Participacoes 4,700 95,471 British Virgin Islands—.1% Atlas Mara 39,630 a Chile—.2% Cia Cervecerias Unidas 5,697 59,251 Enersis 295,250 96,451 ENTEL Chile 31,768 322,563 China—12.5% Agricultural Bank of China, Cl. H 1,018,000 504,390 Anhui Conch Cement, Cl. H 100,000 378,768 ANTA Sports Products 380,000 694,929 Bank of China, Cl. H 1,567,000 905,808 Beijing Capital International Airport, Cl. H 552,000 537,114 China CITIC Bank, Cl. H 785,000 591,534 China Construction Bank, Cl. H 3,756,000 3,121,296 China Everbright Bank, Cl. H 805,000 443,542 China Merchants Bank, Cl. H 330,500 807,960 China Minsheng Banking, Cl. H 322,800 394,455 China National Building Material, Cl. H 60,000 59,771 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) China (continued) China Oilfield Services, Cl. H 206,000 342,454 China Petroleum & Chemical, Cl. H 852,000 679,612 China Shenhua Energy, Cl. H 49,000 125,245 China Vanke, Cl. H 22,300 a 52,940 Chongqing Rural Commercial Bank, Cl. H 145,000 93,760 CNOOC 711,000 1,006,769 Country Garden Holdings 60,000 24,239 CSR, Cl. H 690,000 b 912,957 Evergrande Real Estate Group 82,000 41,386 Great Wall Motor, Cl. H 62,500 439,390 Huaneng Power International, Cl. H 468,000 551,683 Industrial & Commercial Bank of China, Cl. H 3,732,000 2,754,886 Jiangsu Expressway, Cl. H 166,000 223,035 Jiangxi Copper, Cl. H 366,000 678,415 Lenovo Group 620,000 903,076 Longfor Properties 15,000 21,159 New China Life Insurance, Cl. H 45,600 253,463 PetroChina, Cl. H 248,000 275,472 Ping An Insurance Group Company of China, Cl. H 6,500 78,188 Shanghai Pharmaceuticals Holding, Cl. H 177,200 471,022 Sihuan Pharmaceutical Holdings Group 690,000 b 392,738 Sino-Ocean Land Holdings 46,500 28,140 Sinopharm Group, Cl. H 40,000 162,918 Tencent Holdings 211,000 3,988,878 Vipshop Holdings, ADS 15,200 a 447,488 Weichai Power, Cl. H 104,000 401,537 WuXi PharmaTech, ADR 12,180 a 472,340 Zhejiang Expressway, Cl. H 344,000 455,016 Zhuzhou CSR Times Electric, Cl. H 75,000 491,377 Colombia—.0% Cemex Latam Holdings 2,600 a Czech Republic—.2% Komercni banka 2,019 8 Common Stocks (continued) Shares Value ($) Hong Kong—2.5% China Mobile 168,000 2,189,874 China Overseas Land & Investment 60,000 194,080 China Resources Cement Holdings 696,000 392,811 China Resources Land 34,000 95,829 China Singyes Solar Technologies Holdings 244,000 a 333,215 China Unicom Hong Kong 300,000 456,877 COSCO Pacific 328,685 431,128 Orient Overseas International 76,000 464,181 Shimao Property Holdings 20,500 43,133 Sino Biopharmaceutical 476,000 480,980 Hungary—.3% OTP Bank 26,310 India—7.1% Bank of Baroda 182,857 481,175 Bharat Petroleum 39,100 494,991 Bharti Infratel 143,205 865,805 Cairn India 30,592 104,664 Coal India 67,150 388,847 DCB Bank 175,063 a 297,719 Dr. Reddy’s Laboratories 10,610 585,930 Grasim Industries 9,730 554,013 HCL Technologies 70,724 1,084,006 ICICI Bank 11,000 55,416 Idea Cellular 180,700 524,447 IDFC 141,320 363,503 Infosys 13,000 452,739 Ion Exchange (India) 69,738 285,520 IRB Infrastructure Developers 135,877 529,408 ITC 94,140 489,684 Jindal Steel & Power 24,900 62,157 JM Financial 499,110 361,983 LIC Housing Finance 60,074 419,850 Mahindra & Mahindra 22,884 433,979 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) India (continued) Max India 60,830 394,610 Oil & Natural Gas 117,530 575,093 Power Finance 131,922 566,487 Praj Industries 306,640 307,233 Rural Electrification 62,826 331,900 Sesa Sterlite 109,500 333,560 State Bank of India 201,785 858,408 Tata Consultancy Services 1,500 61,170 Tata Motors 150,951 1,301,319 Tata Steel 13,154 66,497 Unichem Laboratories 85,240 277,413 UPL 66,410 446,773 Indonesia—1.4% Bank Mandiri 351,200 334,694 Bank Negara Indonesia 2,839,400 1,566,995 Bank Rakyat Indonesia 802,000 813,360 Malaysia—1.3% British American Tobacco Malaysia 9,800 181,684 DiGi.Com 418,700 710,579 Hong Leong Financial Group 22,300 102,076 IJM 195,700 380,482 Telekom Malaysia 330,400 645,462 Tenaga Nasional 134,000 518,827 Mexico—2.6% America Movil, Ser. L 702,800 719,226 Arca Continental 131,400 a 808,032 Coca-Cola Femsa, Ser. L 10,400 82,854 Controladora Vuela Compania de Aviacion, ADR 55,040 a 613,146 Fibra Uno Administracion 25,100 66,479 Gruma, Cl. B 47,800 608,221 Grupo Aeroportuario del Pacifico, Cl. B 38,200 251,010 Grupo Financiero Banorte, Ser. O 83,900 486,453 Grupo Financiero Inbursa, Ser. O 180,500 454,874 10 Common Stocks (continued) Shares Value ($) Mexico (continued) Hoteles City Express 208,200 a 316,664 OHL Mexico 162,600 a 307,323 PLA Administradora Industrial 187,500 a 379,831 Qualitas Controladora 120,000 a 217,131 Philippines—1.1% Ayala Land 724,700 623,414 Globe Telecom 2,200 98,879 Metropolitan Bank & Trust 242,959 530,000 SM Prime Holdings 89,300 39,878 Universal Robina 196,310 991,589 Poland—2.0% Energa 78,502 515,220 KGHM Polska Miedz 36,685 1,160,542 Orange Polska 163,609 410,909 PGE 119,102 654,872 Polski Koncern Naftowy Orlen 31,000 484,595 Powszechna Kasa Oszczednosci Bank Polski 40,690 364,530 Powszechny Zaklad Ubezpieczen 3,586 462,704 Russia—2.5% Gazprom, ADR 110,116 523,491 Lukoil, ADR 23,486 1,086,690 Magnit, GDR 11,370 579,953 MMC Norilsk Nickel, ADR 46,291 821,665 Rosneft, GDR 53,872 231,624 Rosneft, GDR 82,420 352,363 Sberbank of Russia, ADR 63,717 278,443 Sberbank of Russia, ADR 106,510 467,444 Severstal, GDR 10,469 117,560 Sistema, GDR 12,207 90,332 Tatneft, ADR 14,825 441,036 South Africa—3.3% African Rainbow Minerals 6,515 53,051 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) South Africa (continued) Barclays Africa Group 37,756 574,898 Barloworld 23,636 180,856 FirstRand 141,177 648,969 Growthpoint Properties 32,864 77,564 Kumba Iron Ore 3,836 49,163 Liberty Holdings 15,375 212,796 Mediclinic International 112,419 1,130,784 MTN Group 60,420 1,018,259 Naspers, Cl. N 2,500 383,848 Redefine Properties 39,233 40,111 Resilient Property Income Fund 4,300 36,811 Sasol 15,930 539,167 Standard Bank Group 30,100 415,692 Steinhoff International Holdings 86,734 543,714 Telkom 90,300 a 589,409 Tsogo Sun Holdings 23,600 53,704 South Korea—9.2% AMOREPACIFIC Group 570 769,570 BGF Retail 4,008 408,127 BS Financial Group 3,708 50,699 CJ 2,700 428,388 Coway 12,086 994,465 DGB Financial Group 11,620 126,660 Dongbu Insurance 8,174 364,300 E-Mart 1,833 384,181 Halla Visteon Climate Control 1,072 37,006 Hankook Tire 15,761 642,971 Hanwha 8,900 290,835 Hanwha Life Insurance 16,172 107,442 Hyosung 4,800 374,153 Hyundai Steel 10,034 660,022 Hyundai Wia 2,435 309,898 Industrial Bank of Korea 39,572 475,356 KB Financial Group 19,790 698,851 Kia Motors 11,653 473,383 12 Common Stocks (continued) Shares Value ($) South Korea (continued) Korea Electric Power 12,867 529,893 Korea Investment Holdings 483 27,266 KT 12,537 a 327,625 LG Display 33,810 958,512 LG Electronics 1,500 79,602 Lotte Shopping 1,887 403,278 Mirae Asset Securities 3,045 143,405 Samsung Electronics 4,764 6,175,585 Samsung Fire & Marine Insurance 620 149,456 Shinhan Financial Group 13,963 526,117 SK Hynix 24,506 1,001,939 SK Telecom 2,182 537,124 Taiwan—5.8% Advanced Semiconductor Engineering 684,000 927,779 AU Optronics 335,000 168,904 Catcher Technology 59,000 617,149 Cathay Financial Holding 289,000 460,643 Chailease Holding 167,700 417,401 China Development Financial Holding 1,965,000 680,627 CTBC Financial Holding 233,000 154,580 Foxconn Technology 183,000 490,671 Hon Hai Precision Industry 397,360 1,161,602 Mega Financial Holding 894,000 740,653 Pegatron 477,000 1,288,331 Pou Chen 284,000 397,019 Ruentex Industries 111,000 242,796 Siliconware Precision Industries 257,000 423,404 SinoPac Financial Holdings 972,834 405,171 Taishin Financial Holdings 648,606 275,095 Taiwan Cement 427,000 601,338 Taiwan Semiconductor Manufacturing 466,000 2,161,923 Zhen Ding Technology Holding 31,000 100,841 Thailand—1.8% Bangkok Bank 112,700 642,453 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Thailand (continued) Jasmine Broadband Internet Infrastructure Fund, Cl. F 1,006,700 a 281,530 PTT 47,600 472,880 PTT Exploration & Production, NVDR 88,900 298,344 PTT Global Chemical 209,343 335,695 PTT Global Chemical, NVDR 348,400 558,671 Siam Cement, NVDR 6,500 102,232 Thai Beverage 639,000 355,427 Thai Union Frozen Products, NVDR 929,100 573,556 Turkey—1.5% Emlak Konut Gayrimenkul Yatirim Ortakligi 374,216 423,714 Eregli Demir ve Celik Fabrikalari 364,223 565,711 Tofas Turk Otomobil Fabrikasi 39,300 237,709 Tupras Turkiye Petrol Rafinerileri 24,066 570,382 Turk Hava Yollari 96,900 a 319,604 Turkiye Halk Bankasi 105,486 519,939 Turkiye Is Bankasi, Cl. C 205,636 463,378 United Arab Emirates—.7% Abu Dhabi Commercial Bank 30,900 54,256 Dubai Islamic Bank 312,700 527,248 Emaar Properties 320,034 571,598 First Gulf Bank 43,800 173,721 United Kingdom—.1% Standard Chartered 15,693 United States—3.8% Global X MSCI Colombia ETF 39,190 411,103 iShares Global Materials ETF 8,470 481,435 iShares MSCI Emerging Markets ETF 33,600 1,348,368 14 Common Stocks (continued) Shares Value ($) United States (continued) iShares MSCI Indonesia ETF 44,402 1,232,156 iShares MSCI Philippines ETF 15,018 624,749 Market Vectors Vietnam ETF 31,649 534,235 Vanguard FTSE Emerging Markets ETF 72,780 2,974,519 Total Common Stocks (cost $121,176,671) Preferred Stocks—2.7% Brazil—2.6% AES Tiete 12,900 69,521 Banco Bradesco 43,920 408,299 Banco do Estado do Rio Grande do Sul, Cl. B 54,700 188,529 Cia Brasileira de Distribuicao 29,800 894,032 Cia Energetica de Minas Gerais 71,100 285,599 Cia Energetica de Sao Paulo, Cl. B 44,400 329,152 Cia Paranaense de Energia, Cl. B 21,400 225,630 Itau Unibanco Holding 159,770 1,767,630 Metalurgica Gerdau 47,100 159,531 Suzano Papel e Celulose, Cl. A 123,800 573,703 Telefonica Brasil 21,400 331,774 Chile—.1% Sociedad Quimica y Minera de Chile, Cl. B 6,713 Colombia—.0% Grupo Aval Acciones y Valores 248,613 South Korea—.0% Samsung Electronics 120 Total Preferred Stocks (cost $7,120,679) The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment—34.3% Shares Value ($) Registered Investment Company; Dreyfus Global Emerging Markets Fund, Cl. Y (cost $64,746,654) 4,828,628 c,d Total Investments (cost $193,044,004) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipts ADS—American Depository Shares ETF—Exchange-Traded Fund GDR—Global Depository Receipts NVDR—Non-Voting Depository Receipts a Non-income producing security. b The valuation of these securities has been determined in good faith by management under the direction of the Board of Trustees.At March 31, 2015, the value of these securities amounted to $1,305,695 or .6% of net assets. c Investment in affiliated money market mutual fund. d The fund’s investment in the Dreyfus Global Emerging Markets Fund represents 34.3% of the fund’s total investments. The Dreyfus Global Emerging Markets Fund seeks to provide long-term capital appreciation. Portfolio Summary (Unaudited) † Value (%) Value (%) Mutual Fund: Foreign 34.3 Consumer Discretionary 4.2 Financial 18.9 Consumer Staples 3.9 Information Technology 11.0 Exchange-Traded Funds 3.8 Telecommunications 5.1 Health Care 2.1 Materials 4.7 Utilities 2.0 Energy 4.5 Industrial 4.3 † Based on net assets. See notes to financial statements. 16 STATEMENT OF ASSETS AND LIABILITIES March 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 128,297,350 130,021,453 Affiliated issuers 64,746,654 69,049,380 Cash 2,283,765 Cash denominated in foreign currencies 793,567 776,960 Receivable for investment securities sold 932,250 Receivable for shares of Beneficial Interest subscribed 272,011 Dividends receivable 244,900 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 4,150 Prepaid expenses 40,227 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 171,507 Payable for investment securities purchased 1,590,653 Payable for shares of Beneficial Interest redeemed 402,687 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 4,699 Accrued expenses 46,374 Net Assets ($) Composition of Net Assets ($): Paid-in capital 198,441,475 Accumulated distributions in excess of investment income—net (882,146 ) Accumulated net realized gain (loss) on investments (2,153,315 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 6,003,162 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 172,515 99,177 2,062,426 199,075,058 Shares Outstanding 8,408 5,031 101,183 9,754,365 Net Asset Value Per Share ($) See notes to financial statements. The Fund 17 STATEMENT OF OPERATIONS Six Months Ended March 31, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $73,322 foreign taxes withheld at source): Unaffiliated issuers 792,397 Affiliated issuers 205,369 Total Income Expenses: Investment advisory fee—Note 3(a) 656,225 Custodian fees—Note 3(c) 79,724 Administration fees—Note 3(a) 55,726 Registration fees 31,911 Professional fees 23,705 Prospectus and shareholders’ reports 12,570 Trustees’ fees and expenses—Note 3(d) 5,540 Shareholder servicing costs—Note 3(c) 1,640 Loan commitment fees—Note 2 1,307 Distribution fees—Note 3(b) 266 Miscellaneous 28,885 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (9 ) Less—reduction in fees due to earnings credits—Note 3(c) (2 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions: Unaffiliated issuers (1,659,674 ) Affiliated issuers (246,286 ) Net realized gain (loss) on forward foreign currency exchange contracts (74,027 ) Capital gain distributions from affiliated issuers 526,094 Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions: Unaffiliated issuers (1,162,583 ) Affiliated issuers (1,374,059 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 3,183 Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. 18 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 a Operations ($): Investment income—net 100,278 984,444 Net realized gain (loss) on investments (1,453,893 ) 1,584,567 Net unrealized appreciation (depreciation) on investments (2,533,459 ) 8,125,999 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (1,232 ) (1,321 ) Class I (16,426 ) (38,708 ) Class Y (1,538,438 ) — Net realized gain on investments: Class A (1,947 ) — Class C (674 ) — Class I (18,838 ) — Class Y (1,764,369 ) — Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 91,062 129,686 Class C 32,568 84,928 Class I 2,312,933 1,802,991 Class Y 49,848,072 186,859,039 Dividends reinvested: Class A 3,179 1,321 Class C 674 — Class I 27,489 7,090 Class Y 1,232,674 — Cost of shares redeemed: Class A (122,213 ) (53,303 ) Class C (166 ) (95,379 ) Class I (954,641 ) (4,484,417 ) Class Y (32,737,545 ) (9,568,065 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 188,904,088 3,565,216 End of Period Undistributed (distributions in excess of) investment income—net (882,146 ) 573,672 The Fund 19 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 a Capital Share Transactions: Class A Shares sold 4,301 5,929 Shares issued for dividends reinvested 157 64 Shares redeemed (5,851 ) (2,515 ) Net Increase (Decrease) in Shares Outstanding ) Class C Shares sold 1,650 4,201 Shares issued for dividends reinvested 35 — Shares redeemed (9 ) (4,703 ) Net Increase (Decrease) in Shares Outstanding ) Class I b Shares sold 111,046 90,912 Shares issued for dividends reinvested 1,371 350 Shares redeemed (46,569 ) (220,231 ) Net Increase (Decrease) in Shares Outstanding ) Class Y b Shares sold 2,425,653 9,318,728 Shares issued for dividends reinvested 61,388 — Shares redeemed (1,593,324 ) (458,080 ) Net Increase (Decrease) in Shares Outstanding a Effective January 31, 2014, the fund commenced offering ClassY shares. b During the period ended September 30, 2014, 12,340 Class I shares representing $272,093 were exchanged for 12,317 ClassY shares. See notes to financial statements. 20 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund's financial statements. Six Months Ended March 31, 2015 Year Ended September 30, Class A Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 21.34 20.58 19.78 21.86 26.99 22.70 Investment Operations: Investment income (loss)—net a (.05 ) .05 .23 .07 .09 .17 Net realized and unrealized gain (loss) on investments (.44 ) .98 .57 2.15 (5.14 ) 4.12 Total from Investment Operations (.49 ) 1.03 .80 2.22 (5.05 ) 4.29 Distributions: Dividends from investment income—net (.13 ) (.28 ) — (.08 ) (.08 ) — Dividends from net realized gain on investments (.20 ) — — (4.22 ) — — Total Distributions (.33 ) (.28 ) — (4.30 ) (.08 ) — Proceeds from redemption fees b — .01 — Net asset value, end of period 20.52 21.34 20.58 19.78 21.86 26.99 Total Return (%) c (2.29 ) d 5.14 3.99 12.48 (18.77 ) 18.85 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.61 e,f 4.80 e 6.20 5.55 3.66 3.69 Ratio of net expenses to average net assets 1.60 e,f 1.60 e 1.60 2.25 2.25 2.25 Ratio of net investment income (loss) to average net assets (.51 ) e,f .22 e 1.10 .36 .30 .71 Portfolio Turnover Rate 31.71 d 128.76 67.74 70.79 75.59 102.30 Net Assets, end of period ($ x 1,000) 173 209 130 107 158 152 a Based on average shares outstanding. b See Note 3(e). c Exclusive of sales charge. d Not annualized. e Amount does not include the expenses of the underlying fund. f Annualized. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2015 Year Ended September 30, Class C Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 20.44 19.60 18.98 21.23 26.36 22.62 Investment Operations: Investment income (loss)—net a (.10 ) (.16 ) .04 (.14 ) (.16 ) (.13 ) Net realized and unrealized gain (loss) on investments (.43 ) .99 .58 2.14 (4.97 ) 4.17 Total from Investment Operations (.53 ) .83 .62 2.00 (5.13 ) 4.04 Distributions: Dividends from investment income—net — — — (.03 ) — (.30 ) Dividends from net realized gain on investments (.20 ) — — (4.22 ) — — Total Distributions (.20 ) — — (4.25 ) — (.30 ) Proceeds from redemption fees b — .01 — Net asset value, end of period 19.71 20.44 19.60 18.98 21.23 26.36 Total Return (%) c (2.58 ) d 4.34 3.21 11.63 (19.43 ) 17.95 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.14 e,f 6.10 e 6.62 5.79 3.92 4.18 Ratio of net expenses to average net assets 2.14 e,f 2.35 e 2.35 3.00 3.00 3.00 Ratio of net investment income (loss) to average net assets (1.10 ) e,f (.77 ) e .22 (.69 ) (.58 ) (.57 ) Portfolio Turnover Rate 31.71 d 128.76 67.74 70.79 75.59 102.30 Net Assets, end of period ($ x 1,000) 99 69 76 91 157 258 a Based on average shares outstanding. b See Note 3(e). c Exclusive of sales charge. d Not annualized. e Amount does not include the expenses of the underlying fund. f Annualized. See notes to financial statements. 22 Six Months Ended March 31, 2015 Year Ended September 30, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 21.16 20.45 19.60 21.82 26.79 22.67 Investment Operations: Investment income (loss)—net a .01 (.30 ) .26 .24 .25 .18 Net realized and unrealized gain (loss) on investments (.41 ) 1.34 .59 2.10 (5.11 ) 4.26 Total from Investment Operations (.40 ) 1.04 .85 2.34 (4.86 ) 4.44 Distributions: Dividends from investment income—net (.18 ) (.34 ) — (.34 ) (.11 ) (.32 ) Dividends from net realized gain on investments (.20 ) — — (4.22 ) — — Total Distributions (.38 ) (.34 ) — (4.56 ) (.11 ) (.32 ) Proceeds from redemption fees b — .01 — Net asset value, end of period 20.38 21.16 20.45 19.60 21.82 26.79 Total Return (%) (1.89 ) c 5.32 4.23 13.36 (18.27 ) 19.73 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .99 d,e 3.57 d 5.39 4.66 2.83 3.07 Ratio of net expenses to average net assets .99 d,e 1.35 d 1.35 1.50 1.50 1.50 Ratio of net investment income (loss) to average net assets .11 d,e (.63 ) d 1.27 1.19 .90 .75 Portfolio Turnover Rate 31.71 c 128.76 67.74 70.79 75.59 102.30 Net Assets, end of period ($ x 1,000) 2,062 748 3,359 4,291 8,090 15,978 a Based on average shares outstanding. b See Note 3(e). c Not annualized. d Amount does not include the expenses of the underlying fund. e Annualized. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2015 Year Ended Class Y Shares (Unaudited) September 30, 2014 a Per Share Data ($): Net asset value, beginning of period 21.20 19.03 Investment Operations: Investment income—net b .01 .14 Net realized and unrealized gain (loss) on investments (.42 ) 2.02 Total from Investment Operations (.41 ) 2.16 Distributions: Dividends from investment income—net (.18 ) — Dividends from net realized gain on investments (.20 ) — Total Distributions (.38 ) — Proceeds from redemption fees c — .01 Net asset value, end of period 20.41 21.20 Total Return (%) d (1.92 ) 11.40 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e,f .94 1.29 Ratio of net expenses to average net assets e,f .94 1.29 Ratio of net investment income to average net assets e,f .11 1.03 Portfolio Turnover Rate 31.71 d 128.76 Net Assets, end of period ($ x 1,000) 199,075 187,879 a From the close of business on January 31, 2014 (commencement of initial offering) to September 30, 2014. b Based on average shares outstanding. c See Note 3(e). d Not annualized. e Amount does not include the expenses of the underlying fund. f Annualized. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Diversified Emerging Markets Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering seven series, including the fund.The fund’s investment objective is to seek long-term growth of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”) and The Boston Company Asset Management, LLC (“TBCAM”), each a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serve as the fund’s sub-investment advisers. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and 26 whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. 28 The following is a summary of the inputs used as of March 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 5,857,175 110,971,779 †† — Equity Securities— Foreign Preferred Stocks † — 5,585,934 †† — Exchange-Traded Funds 7,606,565 — — Mutual Funds 69,049,380 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† — 4,150 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† — (4,699 ) — ) † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized appreciation (depreciation) at period end. At September 30, 2014, no exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended March 31, 2015 were as follows: Affiliated Investment Value Net Realized Company 9/30/2014 ($) Purchases ($) † Sales ($) Gain (Loss) ($) Dreyfus Global Emerging Markets Fund, Cl. Y 64,803,821 10,916,604 5,050,700 (246,286 ) † Includes reinvested dividends/distributions. 30 Change in Net Affiliated Unrealized Investment Appreciation Value Net Dividends/ Company (Depreciation) ($) 3/31/2015 ($) Assets (%) Distributions ($) Dreyfus Global Emerging Markets Fund, Cl. Y (1,374,059 ) 69,049,380 34.3 731,463 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended March 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended March 31, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended September 30, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2014 was as follows: ordinary income $40,029.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended March 31, 2015, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee, Administration Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the fund has agreed to pay an investment advisory fee at the annual rate of 1.10% of the value of the fund’s average daily net assets other than assets allocated to investments in other investment companies (other underlying funds, which may consist of affiliated funds, mutual funds 32 and exchange traded funds) and is payable monthly. Dreyfus had contractually agreed, from October 1, 2014 through October 31, 2014 to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of the fund (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings, acquired fund fees and expenses of the underlying fund and extraordinary expenses) did not exceed 1.35% of the fund’s average daily net assets. Dreyfus has also contractually agreed, from November 1, 2014 through February 1, 2016, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of Class A, C, I and Y shares (excluding certain expenses as described above) do not exceed 1.35%, 1.35%, 1.35% and 1.30% of the value of the respective class’ average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $9 during the period ended March 31, 2015. Pursuant to separate sub-investment advisory agreements between Dreyfus, TBCAM and Mellon Capital, each serve as the fund’s sub-investment advisers responsible for the day to day management of a portion of the fund’s portfolio. Dreyfus pays each sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. The fund has a Fund Accounting and Administrative Services Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative, accounting and recordkeeping services for the fund.The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities, equipment and clerical help.The fee is based on the fund’s average daily net assets and computed at the following annual rates: .10% of the first $500 million, .065% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services. The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $55,726 during the period ended March 31, 2015. During the period ended March 31, 2015, the Distributor retained $161 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended March 31, 2015, Class C shares were charged $266 pursuant to the Distribution Plan. 34 (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at the annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2015, Class A and Class C shares were charged $236 and $89, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended March 31, 2015, the fund was charged $939 for transfer agency services and $33 for cash management services. These fees are included in Shareholder servicing The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $2. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended March 31, 2015, the fund was charged $79,724 pursuant to the custody agreement. During the period ended March 31, 2015, the fund was charged $5,657 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $114,037, Distribution Plan fees $50, Shareholder Services Plan fees $50, custodian fees $45,461, Chief Compliance Officer fees $2,867, administration fees $8,700 and transfer agency fees $342. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to certain exceptions, including redemptions made through use of the fund’s exchange privilege. During the period ended March 31, 2015, redemption fees charged and retained by the fund amounted to $29,277. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended March 31, 2015, amounted to $77,291,492 and $60,375,092, respectively. 36 Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended March 31, 2015 is discussed below. Master Netting Arrangements: The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. The risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the coun-terparty. The following summarizes open forward contracts at March 31, 2015: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: South African Rand, Expiring 4/1/2015 a 1,798,050 152,649 148,244 (4,405 ) Taiwan Dollar, Expiring 4/1/2015 b 14,376,262 459,746 459,452 (294 ) Turkish Lira, Expiring 4/1/2015 c 385,213 147,794 148,224 430 Sales: Proceeds ($) Indian Rupee, Expiring 4/6/2015 c 58,341,358 935,970 932,250 3,720 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Bank of America b HSBC c Deutsche Bank The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities.These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and 38 require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At March 31, 2015, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Forward contracts 4,150 (4,699 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities 4,150 (4,699 ) Derivatives not subject to Master Agreements — — Total gross amount of assets and liabilities subject to Master Agreements 4,150 (4,699 ) The following tables present derivative assets and liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of March 31, 2015: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount Counterparty Assets ($) 1 for Offset ($) Received ($) of Assets ($) Deutsche Bank — — Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) of Liabilities ($) Bank of America (4,405 ) — — (4,405 ) HSBC (294 ) — — (294 ) Total ) — — ) 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following summarizes the average market value of derivatives outstanding during the period ended March 31, 2015: Average Market Value ($) Forward contracts 391,963 At March 31, 2015, accumulated net unrealized appreciation on investments was $6,026,829, consisting of $16,396,600 gross unrealized appreciation and $10,369,771 gross unrealized depreciation. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 40 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on February 25-26, 2015, the Board considered the renewal of the fund’s Investment Advisory Agreement and Administration Agreement, pursuant to which Dreyfus provides the fund with investment advisory services and administrative services (together, the “Management Agreement”) and Dreyfus’ separate Sub-Investment Advisory Agreements (the “Sub-Investment Advisory Agreements” and, collectively with the Management Agreement, the “Agreements”) with each of The Boston Company Asset Management, LLC (“TBCAM”) and Mellon Capital Management Corporation (“Mellon Capital,” and, together with TBCAM, the “Sub-investment advisers”) pursuant to which each Sub-investment adviser serves as a sub-investment adviser and provides day-to-day management of a portion of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-investment advisers. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. A representative of Dreyfus reminded the Board that, effective January 31, 2014 (the “Effective Date”), the fund uses a “manager of managers” approach by selecting one or more experienced investment managers to serve as sub-investment advisers to the fund. The fund also uses a “fund of funds” approach by investing in one or more underlying funds. The fund currently allocates its assets among emerging market equity strategies employed by TBCAM and Mellon Capital, each an affiliate of Dreyfus, and one affiliated underlying fund, Dreyfus Global Emerging Markets Fund (the “Newton Fund”), which is sub-advised by Newton Capital Management Limited, an affiliate of Dreyfus. The Fund 41 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-investment advisers. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the 42 “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. The Board was reminded that, prior to the Effective Date, the fund did not use a “manager of managers” or “fund of funds” approach and the fund’s investment strategies were different than the strategies currently in place.The board noted that different investment strategies may lead to different performance results and that the fund’s performance for periods prior to the Effective Date reflects the investment strategy in effect prior to that date. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was at or above the Performance Group and Performance Universe medians for the one-, two- and three-year periods but below the Performance Group and Performance Universe medians for the four- and five-year periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was above the Expense Group median and that the fund did not pay a management fee during the period and, as such, the fund’s actual management fee was below the Expense Group and the Expense Universe medians. The Board also noted that the fund’s total expenses were at the Expense Group and Expense Universe medians. The Board was reminded that, as of the Effective Date, no investment advisory fee or The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) administration fee would be applied to the portion of the fund’s average daily net assets allocated to affiliated and unaffiliated open-end and closed-end funds, including the Newton Fund. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the direct expenses of the fund so that the expenses of Class A, Class C, Class I and Class Y shares (excluding Rule 12b-1 fees, shareholder services fees, acquired fund fees and expenses incurred by underlying funds, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.35%, 1.35%, 1.35% and 1.30%, respectively. Dreyfus representatives also noted that, in connection with the Administration Agreement and its related fees, Dreyfus has contractually agreed to waive any fees to the extent that such fees exceed Dreyfus’ costs in providing the services contemplated under the Administration Agreement. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-investment advisers or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-investment advisers in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-investment advisers and Dreyfus.The Board also noted each Sub-investment adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. 44 Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund (which was zero) and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board also noted the expense limitation arrangement and the fee waiver in effect pursuant to the Administration Agreement and their effect on the profitability of Dreyfus and its affiliates. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-investment advisers, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-investment advisers pursuant to the Sub-Investment Advisory Agreements, the Board did not consider the Sub-investment advisers’ profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Sub-investment advisers from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-investment advisers are adequate and appropriate. The Board generally was satisfied with the fund’s performance. The Board concluded that the fees paid to Dreyfus and the Sub- investment advisers were reasonable in light of the considerations described above. The Board determined that the fee charged by Dreyfus under the Agreements was for services in addition to, and not duplicative of, services provided under the advisory contracts of the underlying funds in which the fund invests or may invest in the future. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreements and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 46 In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-investment advisers, of the fund and the services provided to the fund by Dreyfus and the Sub-investment advisers. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreements. The Fund 47 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus/Newton International Equity Fund SEMIANNUAL REPORT March 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 19 Notes to Financial Statements 33 Information About the Renewal of the Fund’s Investment Advisory, Administration and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus/Newton International Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: This semiannual report for Dreyfus/Newton International Equity Fund covers the six-month period from October 1, 2014, through March 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. International stock markets continued to encounter bouts of heightened volatility on their way to posting a slight gain, on average, for the reporting period overall. Investors remained concerned that persistent economic weakness and deflationary pressures in Europe, Japan, and China might undermine corporate profits for non-U.S. and multinational companies. However, investor sentiment was buoyed to a degree by increasingly accommodative monetary policies from major central banks. Indeed, aggressive monetary stimulus measures caused most local currencies to depreciate against the U.S. dollar, making foreign exports more attractive to U.S. consumers in a recovering domestic economy. We remain optimistic regarding the long-term outlook for the global economy generally and for international equities in particular. Despite ongoing geopolitical head-winds, energy prices appear to have stabilized, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address economic and deflation issues. Therefore, we currently expect the pace of global economic growth to improve gradually in the months ahead.As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation April 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2014, through March 31, 2015, as provided by Paul Markham, Lead Portfolio Manager of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended March 31, 2015, Dreyfus/Newton International Equity Fund’s Class A shares produced a total return of 2.67%, Class C shares returned 2.19%, Class I shares returned 2.76%, and Class Y shares returned 2.80%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI EAFE Index”), produced a total return of 1.13% for the same period. 2 Developed equity markets produced flat returns, on average, amid heightened market volatility. Successful sector allocation and security selection strategies in the energy, consumer discretionary and industrials sectors enabled the fund to outperform its benchmark. The Fund’s Investment Approach The fund normally invests at least 80% of its assets in common stocks, securities convertible into common stocks of foreign companies, and in depositary receipts evidencing ownership in such securities. The process of selecting investments begins with Newton’s core list of global investment themes.These themes are based on observable economic, industrial or social trends (typically global) that Newton believes will positively or negatively affect certain sectors or industries.The list of themes is discussed and updated on a regular basis. For instance, Newton’s Debt Burden theme asserts that excessive debt is weighing on economic activity, and that the way in which delever-aging occurs is critical to the outlook for economics and financial markets. Elsewhere, Newton’s Net Effects theme focuses upon the opportunities and risks inherent in the growth of information technology networks around the world. Volatile Shifts Affected International Markets Volatility returned to international equity markets during the final quarter of 2014 when plunging oil prices and other deflationary pressures sent stock prices sharply lower.These losses were recouped in early 2015 after several central banks “doubled The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) down” on already aggressively accommodative monetary policies by further reducing interest rates and implementing more quantitative easing. Investors also were encouraged by the realization that lower oil prices could boost earnings in certain industry groups. The aggressively loose monetary policies of European and Japanese central banks sent yields of non-U.S. sovereign bonds lower, sparking a surge in global demand for U.S. Treasury securities. The resulting supply-and-demand imbalance caused the U.S. dollar to appreciate sharply against most foreign currencies, eroding international equity returns for U.S. investors.The fund successfully used currency forward contracts to hedge its yen exposure, enabling Japanese equities to produce relatively robust returns. In contrast, local returns from unhedged European equities were dampened by a weaker euro. Security Selections Bolstered Relative Performance The fund’s relative performance was buoyed by underweighted exposure to struggling energy producers, helping to cushion the impact of the sector’s pronounced weakness. Conversely, overweighted exposure to the consumer discretionary sector helped boost participation in a top performing market sector. Favorable stock selections included Japanese discount retailer Don Quijote Holdings, which reported strong same-store sales growth and market share gains. The industrials sector also aided relative results, as an underweighted position in the lagging sector was complemented by strong stock picks such as Japanese factory automation equipment manufacturer FANUC and German chemicals company Brenntag. In the consumer staples sector, Japanese drugstore chain Sugi Holdings performed well on the strength of rising sales and an expanding pharmacy business. In other areas, Dutch enterprise software developer Wolters Kluwer and Italian tire manufacturer Pirelli & C. contributed positively to relative performance. On a more negative note, stock selections within the health care and telecommunications services sectors weighed to a degree on relative performance. Among telecommunications companies, Sweden’s TeliaSonera reported lower-than-expected revenues and earnings, and Japan’s SoftBank disappointed due to its stakes in other companies even as its core domestic business remained fundamentally strong. In the information technology sector, electronic components producer Tokyo Electron declined amid fears that an announced merger might be delayed, and Finland’s 4 Nokia issued conservative guidance for its networking business and reported increased spending in the technologies division. Elsewhere, U.K. electric utility Centrica struggled when its new chief executive pared back earnings guidance and cut the dividend. A Cautious Investment Posture We believe that ultra-loose monetary policies throughout the world have supported inflated asset values, and we are concerned that cheap credit could lead to future capacity and demand imbalances. We also are wary of the risks of an increasingly financialized global economy, in which financial services providers no longer serve the real economy but become primary drivers of economic activity. Therefore, we have maintained a generally cautious investment posture, including reduced exposure to an energy sector struggling with long-term pricing pressures. We also have trimmed positions in the financials sector, where banks appear to lack pricing discipline and effective risk controls. Conversely, we have identified ample opportunities in the consumer discretionary and information technology sectors, leading us to establish new positions in both areas. April 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other investments. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries.The Index does not take into account fees and expenses to which the fund is subject. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Newton International Equity Fund from October 1, 2014 to March 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.71 $ 10.28 $ 4.55 $ 4.50 Ending value (after expenses) $ 1,026.70 $ 1,021.90 $ 1,027.60 $ 1,028.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.69 $ 10.25 $ 4.53 $ 4.48 Ending value (after expenses) $ 1,019.30 $ 1,014.76 $ 1,020.44 $ 1,020.49 † Expenses are equal to the fund’s annualized expense ratio of 1.13% for Class A, 2.04% for Class C, .90% for Class I and .89% for Class Y, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2015 (Unaudited) Common Stocks—97.1% Shares Value ($) Australia—.8% Dexus Property Group 1,207,257 Belgium—1.8% Anheuser-Busch InBev 122,507 Brazil—.1% International Meal Company Holdings 548,116 Finland—1.5% Nokia 1,657,141 France—4.7% Air Liquide 111,568 14,350,931 Sanofi 137,392 13,519,461 Vivendi 490,510 a 12,195,693 Germany—11.7% Bayer 97,686 14,677,772 Brenntag 237,330 14,228,020 Commerzbank 1,053,387 a 14,523,986 Continental 35,319 8,365,635 Infineon Technologies 1,098,269 13,150,142 LEG Immobilien 243,453 a 19,354,988 SAP 119,648 8,688,280 Telefonica Deutschland Holding 1,028,636 a 5,945,980 Hong Kong—6.0% AIA Group 2,524,112 15,819,884 Belle International Holdings 11,293,255 13,171,539 Jardine Matheson Holdings 158,400 9,998,056 Man Wah Holdings 12,113,000 11,617,606 Ireland—1.8% CRH 600,125 Israel—.9% Bank Hapoalim 1,488,672 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Italy—1.9% Pirelli & C 968,927 Japan—27.5% Don Quijote Holdings 268,800 21,891,674 FANUC 60,200 13,155,306 Japan Airlines 455,886 14,209,537 Japan Tobacco 676,400 21,371,475 LIXIL Group 346,200 8,212,507 M3 310,200 6,591,667 NGK Spark Plug 284,000 7,640,399 Nomura Holdings 1,583,400 9,310,148 Recruit Holdings 268,139 8,377,346 Sawai Pharmaceutical 119,700 7,090,867 Skylark 671,100 8,837,326 SoftBank 440,700 25,617,678 Stanley Electric 330,900 7,483,572 Sugi Holdings 316,300 15,652,239 Suntory Beverage & Food 192,600 8,244,286 Tokyo Electron 168,800 11,769,736 TOPCON 462,500 11,347,710 Toyota Motor 366,300 25,564,648 Macau—.8% Sands China 1,692,800 Mexico—.6% Grupo Financiero Santander Mexico, Cl. B, ADR 471,417 Netherlands—3.4% Reed Elsevier 503,639 12,556,153 Wolters Kluwer 495,979 16,210,028 Norway—1.1% DNB 564,726 8 Common Stocks (continued) Shares Value ($) Philippines—1.3% Energy Development 39,274,800 7,454,075 LT Group 8,834,000 3,216,006 Portugal—.6% Galp Energia 478,125 Russia—.5% TBC Bank, GDR 403,013 Switzerland—12.2% Actelion 60,792 a 7,038,905 Credit Suisse Group 576,215 a 15,512,705 Nestle 301,180 22,738,918 Novartis 213,485 21,111,352 Roche Holding 60,895 16,791,352 Zurich Insurance Group 60,091 a 20,353,119 United Kingdom—17.9% Associated British Foods 202,790 8,472,159 Barclays 4,385,961 15,737,582 British American Tobacco 268,343 13,863,919 Centrica 3,037,323 11,392,600 GlaxoSmithKline 617,341 14,137,001 Imagination Technologies Group 873,705 a 2,731,947 Just Eat 1,086,425 7,024,695 Merlin Entertainments 1,669,447 b 10,921,580 Next 84,810 8,836,384 Prudential 1,106,213 27,389,944 Vodafone Group 5,655,290 18,481,648 Wolseley 211,096 12,485,824 Total Common Stocks (cost $692,024,438) The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment—2.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $24,233,831) 24,233,831 c Total Investments (cost $716,258,269) % Cash and Receivables (Net) .0 % Net Assets % ADR —American Depository Receipts GDR —Global Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security maybe resold in transactions exempt from registration, normally to qualified institutional buyers.At March 31, 2015, this security was valued at $10,921,580 or 1.3% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Consumer Discretionary 21.8 Information Technology 5.8 Financial 21.4 Materials 3.5 Health Care 13.3 Money Market Investment 2.9 Consumer Staples 12.8 Utilities 2.2 Industrial 8.3 Energy .6 Telecommunication Services 7.4 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES March 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 692,024,438 821,916,394 Affiliated issuers 24,233,831 24,233,831 Cash 1,858,491 Cash denominated in foreign currencies 63,631 63,587 Dividends receivable 4,420,312 Receivable for shares of Beneficial Interest subscribed 562,313 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 213,538 Prepaid expenses 37,029 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 660,746 Payable for investment securities purchased 4,799,729 Payable for shares of Beneficial Interest redeemed 1,250,134 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 336,046 Accrued expenses 62,738 Net Assets ($) Composition of Net Assets ($): Paid-in capital 735,627,858 Accumulated distributions in excess of investment income—net (3,048,733 ) Accumulated net realized gain (loss) on investments (15,956,908 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 129,573,885 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 3,714,937 969,394 32,949,242 808,562,529 Shares Outstanding 184,267 49,050 1,649,692 40,668,374 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended March 31, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $483,757 foreign taxes withheld at source): Unaffiliated issuers 7,485,652 Affiliated issuers 6,842 Interest 15,384 Total Income Expenses: Investment advisory fee—Note 3(a) 3,149,460 Custodian fees—Note 3(c) 139,524 Administration fee—Note 3(a) 90,979 Registration fees 33,301 Professional fees 27,453 Trustees’ fees and expenses—Note 3(d) 23,370 Shareholder servicing costs—Note 3(c) 7,750 Loan commitment fees—Note 2 5,458 Distribution fees—Note 3(b) 3,814 Prospectus and shareholders’ reports 3,231 Interest expense—Note 2 2,268 Miscellaneous 24,403 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (2 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (17,236,021 ) Net realized gain (loss) on forward foreign currency exchange contracts 7,956,937 Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 31,070,984 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (4,083,097 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 Operations ($): Investment income—net 3,996,869 17,247,820 Net realized gain (loss) on investments (9,279,084 ) 23,673,501 Net unrealized appreciation (depreciation) on investments 26,987,887 (20,186,096 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (45,244 ) (142,170 ) Class C (19,617 ) (13,199 ) Class I (826,604 ) (9,907,582 ) Class Y (24,124,094 ) (20 ) Net realized gain on investments: Class A (41,569 ) — Class C (18,505 ) — Class I (540,048 ) — Class Y (13,319,218 ) — Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 1,612,432 1,547,595 Class C 103,698 393,985 Class I 9,839,904 262,132,680 Class Y 121,135,936 806,497,402 Dividends reinvested: Class A 84,769 141,362 Class C 38,122 13,199 Class I 1,248,485 4,475,491 Class Y 19,737,631 — Cost of shares redeemed: Class A (292,298 ) (8,997,862 ) Class C (402,805 ) (142,573 ) Class I (7,118,114 ) (802,856,212 ) Class Y (79,047,193 ) (23,042,278 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 796,484,762 545,649,719 End of Period Undistributed (distributions in excess of) investment income—net (3,048,733 ) 17,969,957 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 Capital Share Transactions: Class A Shares sold 80,775 75,834 Shares issued for dividends reinvested 4,536 7,216 Shares redeemed (14,876 ) (435,987 ) Net Increase (Decrease) in Shares Outstanding ) Class C Shares sold 5,240 19,615 Shares issued for dividends reinvested 2,073 680 Shares redeemed (20,736 ) (7,038 ) Net Increase (Decrease) in Shares Outstanding ) Class I a Shares sold 500,972 12,979,452 Shares issued for dividends reinvested 67,340 229,512 Shares redeemed (365,819 ) (38,385,605 ) Net Increase (Decrease) in Shares Outstanding ) Class Y a Shares sold 6,233,352 38,558,130 Shares issued for dividends reinvested 1,070,951 — Shares redeemed (4,089,541 ) (1,104,571 ) Net Increase (Decrease) in Shares Outstanding a During the period ended September 30, 2014, 35,884,139 Class I shares representing $751,546,493 were exchanged for 35,901,286 ClassY shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended March 31, 2015 Year Ended September 30, Class A Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 20.41 20.15 16.96 14.74 16.80 16.27 Investment Operations: Investment income—net a .09 .47 .21 .18 .19 .21 Net realized and unrealized gain (loss) on investments .39 .10 3.19 2.52 (1.82 ) .44 Total from Investment Operations .48 .57 3.40 2.70 (1.63 ) .65 Distributions: Dividends from investment income—net (.38 ) (.31 ) (.21 ) (.23 ) (.17 ) (.12 ) Dividends from net realized gain on investments (.35 ) — — (.25 ) (.26 ) — Total Distributions (.73 ) (.31 ) (.21 ) (.48 ) (.43 ) (.12 ) Net asset value, end of period 20.16 20.41 20.15 16.96 14.74 16.80 Total Return (%) b 2.67 c 2.88 20.24 18.92 (10.10 ) 3.99 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.13 d 1.30 1.34 1.32 1.32 1.32 Ratio of net expenses to average net assets 1.13 d 1.30 1.34 1.32 1.32 1.32 Ratio of net investment income to average net assets .92 d 2.22 1.11 1.14 1.06 1.29 Portfolio Turnover Rate 23.48 c 39.45 55.27 57.88 63.28 64.45 Net Assets, end of period ($ x 1,000) 3,715 2,324 9,404 7,300 9,766 18,901 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2015 Year Ended September 30, Class C Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 20.10 19.90 16.70 14.54 16.59 16.17 Investment Operations: Investment income (loss)—net a (.02 ) .29 .05 .07 .05 .08 Net realized and unrealized gain (loss) on investments .40 .14 3.17 2.47 (1.79 ) .45 Total from Investment Operations .38 .43 3.22 2.54 (1.74 ) .53 Distributions: Dividends from investment income—net (.37 ) (.23 ) (.02 ) (.13 ) (.05 ) (.11 ) Dividends from net realized gain on investments (.35 ) — — (.25 ) (.26 ) — Total Distributions (.72 ) (.23 ) (.02 ) (.38 ) (.31 ) (.11 ) Net asset value, end of period 19.76 20.10 19.90 16.70 14.54 16.59 Total Return (%) b 2.19 c 2.18 19.31 17.92 (10.79 ) 3.20 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.04 d 2.04 2.13 2.16 2.07 2.11 Ratio of net expenses to average net assets 2.04 d 2.04 2.13 2.16 2.07 2.11 Ratio of net investment income (loss) to average net assets (.25 ) d 1.43 .28 .42 .31 .52 Portfolio Turnover Rate 23.48 c 39.45 55.27 57.88 63.28 64.45 Net Assets, end of period ($ x 1,000) 969 1,256 979 722 924 1,345 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 16 Six Months Ended March 31, 2015 Year Ended September 30, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 20.37 20.10 16.92 14.77 16.84 16.27 Investment Operations: Investment income—net a .10 .61 .26 .24 .26 .25 Net realized and unrealized gain (loss) on investments .39 .03 3.18 2.49 (1.86 ) .45 Total from Investment Operations .49 .64 3.44 2.73 (1.60 ) .70 Distributions: Dividends from investment income—net (.54 ) (.37 ) (.26 ) (.33 ) (.21 ) (.13 ) Dividends from net realized gain on investments (.35 ) — — (.25 ) (.26 ) — Total Distributions (.89 ) (.37 ) (.26 ) (.58 ) (.47 ) (.13 ) Net asset value, end of period 19.97 20.37 20.10 16.92 14.77 16.84 Total Return (%) 2.76 b 3.25 20.62 19.27 (9.90 ) 4.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .90 c .96 1.01 1.04 1.05 1.07 Ratio of net expenses to average net assets .90 c .96 1.01 1.04 1.05 1.07 Ratio of net investment income to average net assets .99 c 2.95 1.42 1.54 1.48 1.57 Portfolio Turnover Rate 23.48 b 39.45 55.27 57.88 63.28 64.45 Net Assets, end of period ($ x 1,000) 32,949 29,479 535,265 430,297 484,349 500,811 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2015 Year Ended September 30, Class Y Shares (Unaudited) 2014 2013 a Per Share Data ($): Net asset value, beginning of period 20.38 20.11 18.74 Investment Operations: Investment income—net b .10 .22 .06 Net realized and unrealized gain (loss) on investments .39 .43 1.31 Total from Investment Operations .49 .65 1.37 Distributions: Dividends from investment income—net (.64 ) (.38 ) — Dividends from net realized gain on investments (.35 ) — Total Distributions (.99 ) (.38 ) — Net asset value, end of period 19.88 20.38 20.11 Total Return (%) 2.80 c 3.33 6.29 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .89 d .91 .94 d Ratio of net expenses to average net assets .89 d .91 .94 d Ratio of net investment income to average net assets 1.02 d 1.10 1.19 d Portfolio Turnover Rate 23.48 c 39.45 55.27 Net Assets, end of period ($ x 1,000) 808,563 763,426 1 a From July 1, 2013 (commencement of initial offering) to September 30, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus/Newton International Equity Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering seven series, including the fund.The fund’s investment objective is to seek long-term growth of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Newton Capital Management Limited (“Newton”), serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and 20 whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. 22 The following is a summary of the inputs used as of March 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 9,782,523 812,133,871 †† — Mutual Funds 24,233,831 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† — 213,538 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† — (336,046 ) — ) † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized appreciation (depreciation) at period end. At September 30, 2014, $5,632,642 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended March 31, 2015 were as follows: Affiliated Investment Value Value Net Company 9/30/2014 ($) Purchases ($) Sales ($) 3/31/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 9,880,074 164,692,349 150,338,592 24,233,831 2.9 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. 24 (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended March 31, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended September 30, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2014 was as follows: ordinary income $10,062,971. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended March 31, 2015 was approximately $413,700 with a related weighted average annualized interest rate of 1.10%. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee, Administration Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .80% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to a sub-investment advisory agreement between Dreyfus and Newton, Dreyfus pays Newton a monthly fee at an annual percentage rate of the value of the fund’s average daily net assets. The fund has a Fund Accounting and Administrative Services Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative, accounting and recordkeeping services for the fund.The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities, equipment and clerical help.The fee is based on the fund’s average daily net assets and computed at the following annual rates: .10% of the first $500 million, .065% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affil- 26 iates related to the support and oversight of these services.The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $90,979 during the period ended March 31, 2015. During the period ended March 31, 2015, the Distributor retained $158 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended March 31, 2015, Class C shares were charged $3,814 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2015, Class A and Class C shares were charged $3,163 and $1,271, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended March 31, 2015, the fund was charged $1,653 for transfer agency services and $50 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $2. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended March 31, 2015, the fund was charged $139,524 pursuant to the custody agreement. During the period ended March 31, 2015, the fund was charged $5,657 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $567,811, administration fees $15,160, Distribution Plan fees $598, Shareholder Services Plan fees $882, custodian fees $72,351, Chief Compliance Officer fees $2,867 and transfer agency fees $1,077. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 28 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended March 31, 2015, amounted to $202,608,508 and $183,754,549, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended March 31, 2015 is discussed below. Master Netting Arrangements: The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk is mitigated by Master Agreements between the fund and the counterparty. The following summarizes open forward contracts at March 31, 2015: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Japanese Yen, Expiring: 4/1/2015 a 545,424,966 4,570,963 4,547,671 (23,292 ) 4/17/2015 a 1,801,199,000 15,334,861 15,022,107 (312,754 ) Sales: Proceeds ($) Japanese Yen, Expiring: 4/2/2015 b 5,203,350 43,398 43,385 13 4/17/2015 c 7,154,675,000 59,883,943 59,670,418 213,525 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JP Morgan Chase Bank b UBS c Royal Bank of Scotland The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net 30 information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At March 31, 2015, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Forward contracts 213,538 (336,046 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities 213,538 (336,046 ) Derivatives not subject to Master Agreements — — Total gross amount of assets and liabilities subject to Master Agreements 213,538 (336,046 ) The following tables present derivative assets and liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of March 31, 2015: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount Counterparty Assets ($) 1 for Offset ($) Received ($) of Assets ($) Royal Bank of Scotland 213,525 — — 213,525 UBS 13 — — 13 Total — — Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) of Liabilities ($) JP Morgan Chase Bank ) — — ) 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following summarizes the average market value of derivatives outstanding during the period ended March 31, 2015: Average Market Value ($) Forward contracts 49,597,741 At March 31, 2015, accumulated net unrealized appreciation on investments was $129,891,956, consisting of $164,773,279 gross unrealized appreciation and $34,881,323 gross unrealized depreciation. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 32 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on February 25-26, 2015, the Board considered the renewal of the fund’s Investment Advisory Agreement and Administration Agreement, pursuant to which Dreyfus provides the fund with investment advisory services and administrative services (together, the “Management Agreement”), and the Sub-Investment Advisory Agreement (together with the Management Agreement, the “Agreements”), pursuant to which Newton Capital Management Limited (the “Subadviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Subadviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Subadviser. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for the various periods, except for the two- and five-year periods when the fund’s performance was below the Performance Universe medians. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense 34 Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was at the Expense Group median, the fund’s actual management fee was below the Expense Group median and above the Expense Universe median and the fund’s total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that, in connection with the Administration Agreement and its related fees, Dreyfus has contractually agreed to waive any fees to the extent that such fees exceed Dreyfus’ costs in providing the services contemplated under the Administration Agreement. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Subadviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Subadviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Subadviser and Dreyfus. The Board also noted the Subadviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Subadviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Subadviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Subadviser’s profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Subadviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. 36 The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus and the Subadviser are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board concluded that the fees paid to Dreyfus and the Subadviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Subadviser, of the fund and the services provided to the fund by Dreyfus and the Subadviser.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreements. The Fund 37 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus Tax Sensitive Total Return Bond Fund The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 25 Financial Highlights 29 Notes to Financial Statements 43 Information About the Renewal of the Fund’s Investment Advisory, Administration and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Tax Sensitive Total Return Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: This semiannual report for Dreyfus Tax Sensitive Total Return Bond Fund covers the six-month period from October 1, 2014, through March 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Municipal bonds continued to gain a degree of value over the reporting period in an environment of falling long-term interest rates and favorable supply-and-demand dynamics. Bond yields trended lower despite a sustained U.S. economic recovery, in part due to robust demand from investors seeking relatively safe havens in the midst of disappointing global growth and intensifying geopolitical conflicts. A generally stable supply of newly issued securities and improving credit conditions for many municipal issuers also supported the market’s performance. We remain optimistic regarding the long-term outlook for the U.S. economy generally and the municipal bond asset class in particular.We believe the domestic economic recovery has continued at a sustainable pace, energy prices appear to have stabilized, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address global economic weakness.While monetary policymak-ers currently appear prepared to begin raising short-term interest rates later this year, any potential rate hikes are expected to be gradual and modest. As always, we urge you to discuss these observations with your financial adviser, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation April 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2014, through March 31, 2015, as provided by Christine L. Todd,Thomas Casey, Daniel Rabasco, and Jeffrey Burger, Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2015, Dreyfus Tax Sensitive Total Return Bond Fund’s Class A shares produced a total return of 1.91%, Class C shares returned 1.48%, Class I shares returned 2.03%, and Class Y shares returned 1.99%. 1 In comparison, the fund’s benchmark, the Barclays 3-, 5-, 7-, 10-Year Municipal Bond Index (the “Index”), provided a total return of 1.43% for the same period. 2 Fixed-income securities generally rallied over the reporting period as long-term interest rates continued to fall. Our interest-rate and security selection strategies enabled the fund to produce modestly higher returns than its benchmark. The Fund’s Investment Approach The fund seeks high after-tax total return. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in bonds. The fund normally invests at least 65% of its net assets in municipal bonds that provide income exempt from federal personal income tax.The fund may invest up to 35% of its net assets in taxable bonds. The fund invests principally in bonds rated investment grade at the time of purchase or, if unrated, determined to be of comparable quality. 3 The fund may invest up to 25% of its assets in bonds rated below investment grade. We seek relative value opportunities among municipal bonds and invest selectively in taxable securities with the potential to enhance after-tax total return and/or reduce volatility. We use a combination of fundamental credit analysis and macroeconomic and quantitative inputs to identify undervalued sectors and securities, and we select municipal bonds using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies. Falling Long-Term Rates Supported Bond Prices A sustained U.S. economic recovery persisted over the reporting period, yet long-term interest rates fell, defying expectations that stronger economic growth would drive bonds yields higher. Global investors seeking more competitive yields from The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) sovereign bonds than were available in Europe and Japan flocked to U.S. Treasury securities, and the resulting supply-and-demand imbalance put downward pressure on yields of U.S. fixed-income securities. February 2015 proved to be a notable exception to this trend, as longer term interest rates climbed after stronger-than-expected employment data sparked concerns that short-term interest rates might rise sooner than previously forecast. Nonetheless, the rally resumed in March when it became clearer that short-term rate hikes were not imminent. Municipal bonds continued to benefit from favorable supply-and-demand dynamics during most of the reporting period amid robust demand from individual investors seeking competitive levels of tax-exempt income. Despite greater-than-expected issuance volumes over the first quarter of 2015, the supply of newly issued municipal securities generally remained stable for the reporting period overall. The economic rebound resulted in better underlying credit conditions for most tax-exempt bond issuers. Tax revenues have climbed beyond pre-recession levels for most state and local governments, enabling them to achieve balanced budgets and replenish reserves. Interest Rate and Selection Strategies Boosted Returns In this market environment, the fund’s focus on longer maturities captured more of the benefits of falling long-term interest rates and narrowing yield differences along the market’s maturity spectrum. Our security selection strategy also proved effective, including overweighted exposure to higher yielding revenue-backed bonds and an underweighted position in lower yielding general obligation and escrowed bonds. The fund achieved especially strong results through an emphasis on revenue bonds backed by hospitals, essential municipal services, and the states’ settlement of litigation with U.S. tobacco companies. Allocations to taxable high yield corporate bonds, mortgage-backed securities, and asset-backed securities also made modestly positive contributions to relative performance. On the other hand, laggards for the reporting period included overweighted exposure to higher quality municipal bonds backed by education providers and special tax districts. A Generally Constructive Investment Posture We are cautiously optimistic regarding the prospects for municipal bonds.The U.S. economic recovery has proven persistent, and credit conditions generally have 4 continued to improve. Although the supply of newly issued municipal bonds recently began to increase significantly, we expect investor demand to absorb additional issuance. Finally, we anticipate that the Federal Reserve Board will begin to raise short-term interest rates over the intermediate term.While we expect market volatility to increase as the inflection point approaches, we note that inflation has remained subdued and tax-exempt bonds historically have tended to be less sensitive than U.S.Treasury securities to rising interest rates. Therefore, as of the reporting period’s end, we have maintained a moderately constructive interest-rate positioning, and we have retained our focus on A-rated revenue bonds from fundamentally sound issuers. We also have continued to diversify the fund’s holdings among taxable bonds with attractive income characteristics. Conversely, we generally have avoided municipal issuers that are struggling with unfunded pension liabilities. April 15, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments of the fund’s other investments. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Neither Class I nor ClassY shares are subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Dividends paid by the fund will be exempt from federal income tax to the extent such dividends are derived from interest paid on principal obligations.The fund also may invest a portion of its assets in securities that generate income that is not exempt from federal or state income tax. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation, pursuant to an agreement in effect through February 1, 2016, at which time it may be extended, modified, or terminated. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. 3 The fund may continue to own investment-grade bonds (at the time of purchase), which are subsequently downgraded to below investment grade. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Tax Sensitive Total Return Bond Fund from October 1, 2014 to March 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 3.52 $ 7.28 $ 2.27 $ 2.28 Ending value (after expenses) $ 1,019.10 $ 1,014.80 $ 1,020.30 $ 1,019.90 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 3.53 $ 7.29 $ 2.27 $ 2.27 Ending value (after expenses) $ 1,021.44 $ 1,017.70 $ 1,022.69 $ 1,022.69 † Expenses are equal to the fund’s annualized expense ratio of .70% for Class A, 1.45% for Class C, .45% for Class I and .45% for Class Y, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes—11.8% Rate (%) Date Amount ($) a Value ($) Asset-Backed Certificates—.6% OneMain Financial Issuance Trust, Ser. 2014-1A, Cl. B 3.24 6/18/24 1,180,000 b Asset-Backed Ctfs./ Auto Receivables—1.0% Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. D 2.81 8/20/19 240,000 240,957 DT Auto Owner Trust, Ser. 2014-2A, Cl. D 3.68 4/15/21 1,500,000 b 1,508,270 Commercial Mortgage Pass-Through Ctfs.—.7% Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C24, Cl. AJ 5.66 3/15/45 1,250,000 c Consumer Discretionary—.5% iHeartCommunications, Sr. Scd. Notes 9.00 3/1/21 875,000 Energy—.5% California Resources, Gtd. Notes 6.00 11/15/24 950,000 b Financial—2.8% Army Hawaii Family Housing, Notes 0.62 6/15/50 3,000,000 b,c 2,795,100 Denali Borrower, Sr. Scd. Notes 5.63 10/15/20 800,000 b 847,600 Hub Holdings, Sr. Unscd. Notes 8.13 7/15/19 750,000 b 748,125 HUB International, Sr. Unscd. Notes 7.88 10/1/21 750,000 b 770,625 Foreign/Governmental—2.9% Australian Government, Sr. Unscd. Bonds, Ser. 137 AUD 2.75 4/21/24 1,950,000 1,543,989 Australian Government, Sr. Unscd. Bonds, Ser. 143 AUD 2.75 10/21/19 3,600,000 2,855,632 Portuguese Government, Sr. Unscd. Bonds EUR 2.88 10/15/25 850,000 b 1,018,443 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Health Care—.4% Dignity Health, Unscd. Bonds 2.64 11/1/19 760,000 Industrial—.4% AECOM, Gtd. Notes 5.75 10/15/22 795,000 b Telecommunications—2.0% Digicel, Sr. Unscd. Notes 6.00 4/15/21 925,000 b 881,063 Frontier Communications, Sr. Unscd. Notes 8.75 4/15/22 370,000 412,550 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 750,000 780,188 T-Mobile USA, Gtd. Bonds 6.13 1/15/22 750,000 776,250 West, Gtd. Notes 5.38 7/15/22 900,000 b 882,000 Total Bonds and Notes (cost $22,144,833) Long-Term Municipal Investments—82.6% Alabama—1.5% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 1,000,000 1,141,290 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 1,250,000 1,533,237 Arizona—.1% Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 190,000 190,405 Arkansas—1.2% Arkansas Development Finance Authority, HR (Washington Regional Medical Center) 5.00 2/1/25 1,835,000 2,140,179 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) a Value ($) California—11.0% California, Economic Recovery Bonds 5.00 7/1/18 340,000 385,951 California, Economic Recovery Bonds (Escrowed to Maturity) 5.00 7/1/18 1,160,000 1,312,981 California, GO (Insured; AMBAC) 6.00 2/1/17 1,000,000 1,100,940 California, GO (Various Purpose) 5.00 9/1/22 1,000,000 1,218,890 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 8/15/18 1,030,000 1,167,206 California Housing Finance Agency, Home Mortgage Revenue (Insured; Assured Guaranty Municipal Corp.) 5.13 8/1/18 410,000 422,300 California State Public Works Board, LR (Judicial Council of California) (New Stockton Courthouse) 5.00 10/1/26 1,000,000 1,211,420 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/17 1,015,000 1,126,518 California State University Trustees, Systemwide Revenue 5.00 11/1/22 1,000,000 1,211,280 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 4.60 6/1/23 750,000 816,592 Jurupa Public Financing Authority, Special Tax Revenue 5.00 9/1/29 1,060,000 1,217,760 Los Angeles Community Facilities District Number 4, Special Tax Revenue (Playa Vista-Phase 1) 5.00 9/1/28 1,000,000 1,154,400 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/23 1,000,000 1,244,750 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) a Value ($) California (continued) Sacramento County, Airport System Senior Revenue 5.00 7/1/22 1,275,000 1,438,812 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/22 2,000,000 2,336,740 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,000,000 1,191,380 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 7/1/16 500,000 523,385 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/18 1,000,000 1,109,080 Colorado—.5% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/22 720,000 854,856 Connecticut—.6% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/33 1,000,000 1,168,350 District of Columbia—.6% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/24 1,000,000 1,193,110 Florida—8.0% Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/20 1,500,000 1,747,650 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/25 1,000,000 1,208,930 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/17 1,000,000 1,101,900 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) a Value ($) Florida (continued) Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/25 1,000,000 1,207,890 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.25 10/1/23 1,000,000 1,176,450 Miami-Dade County, Seaport Revenue 5.00 10/1/22 2,000,000 2,361,000 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/18 1,000,000 1,127,580 Palm Beach County School Board, COP (Master Lease Purchase Agreement with Palm Beach School Board Leasing Corporation) 5.00 8/1/21 1,845,000 2,187,967 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/18 750,000 825,765 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.00 9/1/23 500,000 585,360 Tampa, Health System Revenue (BayCare Health System Issue) 5.00 11/15/18 1,000,000 1,135,050 Georgia—2.8% Atlanta, Airport General Revenue 5.00 1/1/22 1,000,000 1,159,800 DeKalb County, Water and Sewerage Revenue 5.00 10/1/21 2,380,000 2,836,365 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 1,000,000 1,177,620 Illinois—5.9% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O’Hare International Airport) 5.25 1/1/24 1,500,000 1,757,790 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) a Value ($) Illinois (continued) Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 1,000,000 1,107,350 Chicago, Second Lien Water Revenue 5.00 11/1/26 1,000,000 1,172,140 Chicago Park District, Limited Tax GO 5.00 1/1/28 2,500,000 2,834,825 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/26 1,000,000 1,201,890 Northern Illinois University Board of Trustees, Auxiliary Facilities System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/17 1,500,000 1,608,000 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/17 1,000,000 1,084,380 Indiana—1.8% Indianapolis Local Public Improvement Bond Bank, Revenue 5.00 6/1/17 1,625,000 1,774,662 Knox County, EDR (Good Samaritan Hospital Project) 5.00 4/1/23 1,300,000 1,485,341 Kansas—1.6% Kansas Department of Transportation, Highway Revenue 5.00 9/1/18 1,415,000 1,606,478 Kansas Development Finance Authority, Revolving Funds Revenue (Kansas Department of Health and Environment) 5.00 3/1/21 1,150,000 1,348,559 Kentucky—.7% Louisville and Jefferson County Metropolitan Sewer District, Sewer and Drainage System Revenue 5.00 5/15/23 1,000,000 1,207,930 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) a Value ($) Louisiana—1.3% Louisiana, State Highway Improvement Revenue 5.00 6/15/25 1,000,000 1,233,950 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/20 1,000,000 1,163,080 Maryland—.6% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.13 6/1/20 1,000,000 1,111,590 Michigan—4.1% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,000,000 1,140,520 Michigan Finance Authority, HR (Beaumont Health Credit Group) 5.00 8/1/25 1,000,000 1,191,710 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,000,000 1,129,410 Michigan Finance Authority, Local Government Loan Program Revenue (School District of the City of Detroit State Qualified Unlimoted Tax GO Local Project Bonds) 5.00 5/1/20 1,125,000 1,293,817 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 1,500,000 1,682,460 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/16 1,000,000 1,067,710 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) a Value ($) Minnesota—.7% Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/29 1,120,000 1,325,262 Missouri—2.6% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/28 1,000,000 1,140,050 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/29 3,120,000 3,660,197 Nebraska—.6% Nebraska Public Power District, General Revenue 5.00 1/1/30 1,000,000 1,182,790 New Jersey—3.9% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/18 1,250,000 1,381,800 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey—American Water Company, Inc. Project) 5.10 6/1/23 1,000,000 1,130,440 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) 5.00 7/1/18 1,225,000 1,367,100 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/25 1,000,000 1,195,370 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/18 1,000,000 1,116,600 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 1,000,000 1,003,220 New Mexico—1.1% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.87 8/1/19 1,000,000 c 1,004,480 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) a Value ($) New Mexico (continued) New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue (SPBA; Royal Bank of Canada) 0.77 2/1/19 1,000,000 c 1,000,350 New York—7.9% Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/24 2,000,000 2,446,160 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/26 1,205,000 1,439,577 New York City, GO 5.00 8/1/21 2,000,000 2,314,380 New York City, GO 5.00 3/1/25 1,000,000 1,214,000 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/19 1,000,000 1,134,610 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 1,000,000 1,137,960 Onondaga Civic Development Corporation, Revenue (Saint Joseph’s Hospital Health Center Project) 5.00 7/1/25 1,000,000 1,082,110 Port Authority of New York and New Jersey (Consolidated Bonds, 185th Series) 5.00 9/1/30 1,000,000 1,160,320 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/24 2,150,000 2,608,939 Ohio—2.1% Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Case Western Reserve University Project) 5.00 12/1/23 1,500,000 1,829,475 Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 5.50 12/1/29 820,000 893,046 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) a Value ($) Ohio (continued) University of Toledo, General Receipts Bonds 5.00 6/1/17 1,050,000 1,141,948 Pennsylvania—1.7% Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/22 2,000,000 2,116,560 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 1,000,000 1,095,780 Rhode Island—1.1% Rhode Island Health and Educational Building Corporation, Higher Education Facilities Revenue (Brown University Issue) 5.00 9/1/21 700,000 847,742 Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 1,000,000 1,181,480 South Carolina—.6% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/21 1,000,000 1,194,890 South Dakota—1.4% South Dakota Conservancy District, Revenue (State Revolving Fund Program) 5.00 8/1/17 2,370,000 2,611,408 Tennessee—.7% Metropolitan Government of Nashville and Davidson County, GO 5.00 7/1/22 1,000,000 1,216,960 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) a Value ($) Texas—11.8% Arlington Independent School District, Unlimited Tax School Building Bonds (Permament School Fund Guarantee Program) 5.00 2/15/27 1,400,000 1,664,502 Corpus Christi, Utility System Junior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/15/23 1,725,000 2,056,407 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/29 750,000 867,750 Houston, Airport System Special Facilities Revenue (United Airlines, Inc. Terminal E Project) 4.75 7/1/24 1,000,000 1,100,160 Houston, Combined Utility System First Lien Revenue 5.00 11/15/18 1,355,000 1,542,925 Houston, Public Improvement GO 5.00 3/1/24 2,000,000 2,472,120 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/20 1,000,000 1,164,410 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/22 1,000,000 1,192,690 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/20 1,210,000 1,404,665 Stafford Economic Development Corporation, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 6.00 9/1/15 270,000 276,539 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) a Value ($) Texas (continued) Tarrant Regional Water District, Water Transmission Facilities Contract Revenue (City of Dallas Project) 5.00 9/1/18 1,000,000 1,137,370 Texas, GO (College Student Loan) 5.00 8/1/17 1,000,000 1,102,600 Texas Municipal Power Agency, Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 9/1/16 10,000 d 9,940 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/20 1,905,000 2,071,345 Trinity River Authority, Revenue (Tarrant County Water Project) 5.00 2/1/23 1,940,000 2,349,127 West Travis County Public Utility Agency, Revenue 5.00 8/15/23 1,140,000 1,315,275 Virginia—1.6% Virginia College Building Authority, Educational Facilities Revenue (Marymount University Project) 5.00 7/1/19 425,000 468,541 Virginia Public School Authority, School Financing Bonds 5.00 8/1/24 2,000,000 2,406,180 West Virginia—.7% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/17 1,135,000 1,253,937 Wisconsin—1.8% Public Finance Authority of Wisconsin, Senior Living Revenue (Rose Villa Project) 4.25 11/15/20 1,000,000 1,008,580 Wisconsin Health and Educational Facilities Authority, Health Facilities Revenue (UnityPoint Health) 5.00 12/1/23 1,000,000 1,208,040 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) a Value ($) Wisconsin (continued) Wisconsin Health and Educational Facilities Authority, Revenue (ProHealth Care, Inc. Obligated Group) 5.00 8/15/33 1,000,000 1,131,310 Total Long-Term Municipal Investments (cost $144,555,236) Total Investments (cost $166,700,069) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar EUR—Euro b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At March 31, 2015, these securities were valued at $12,305,867 or 6.7% of net assets. c Variable rate security—interest rate subject to periodic change. d Security issued with a zero coupon. Income is recognized through the accretion of discount. Portfolio Summary (Unaudited) † Value (%) Value (%) Transportation Services 17.1 Telecommunications 2.0 Utility-Water and Sewer 11.4 Industrial 1.1 Utility-Electric 10.3 Asset-Backed Ctfs./Auto Recievables 1.0 Health Care 9.9 Prerefunded .9 Education 7.3 Commercial Mortagage .7 Special Tax 6.3 County .7 City 4.4 Asset-Backed Certificates .6 Foreign/Governmental 2.9 Consumer Discretionary .5 Financial 2.8 Energy .5 Lease 2.5 Housing .2 Asset-Backed/Tobacco 2.2 Other 7.0 State/Territory 2.1 † Based on net assets. The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES March 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 166,700,069 173,638,141 Cash 16,792,376 Cash denominated in foreign currencies 3 3 Interest receivable 1,941,174 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 186,448 Receivable for shares of Beneficial Interest subscribed 168,255 Prepaid expenses 40,249 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 51,213 Payable for investment securities purchased 8,602,304 Payable for shares of Beneficial Interest redeemed 225,975 Accrued expenses 38,998 Net Assets ($) Composition of Net Assets ($): Paid-in capital 175,856,582 Accumulated undistributed investment income—net 11,281 Accumulated net realized gain (loss) on investments 859,272 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 7,121,021 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 6,933,977 939,972 174,793,583 1,180,624 Shares Outstanding 299,562 40,590 7,548,275 50,991 Net Asset Value Per Share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Six Months Ended March 31, 2015 (Unaudited) Investment Income ($): Interest Income Expenses: Investment advisory fee—Note 3(a) 328,357 Administration fee—Note 3(a) 49,254 Registration fees 30,434 Professional fees 21,710 Prospectus and shareholders’ reports 21,284 Shareholder servicing costs—Note 3(c) 19,332 Custodian fees—Note 3(c) 7,193 Trustees’ fees and expenses—Note 3(d) 5,461 Distribution fees—Note 3(b) 3,963 Loan commitment fees—Note 2 1,752 Miscellaneous 15,378 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (121,067 ) Less—reduction in fees due to earnings credits—Note 3(c) (10 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 1,071,195 Net realized gain (loss) on forward foreign currency exchange contracts 475,586 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (602,606 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 186,448 N et Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 Operations ($): Investment income—net 2,039,357 3,553,171 Net realized gain (loss) on investments 1,546,781 549,300 Net unrealized appreciation (depreciation) on investments (416,158 ) 3,170,912 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (75,363 ) (132,161 ) Class C (7,827 ) (20,494 ) Class I (1,932,104 ) (3,380,066 ) Class Y (14,766 ) (4,424 ) Net realized gain on investments: Class A (52,563 ) — Class C (8,122 ) — Class I (1,149,149 ) — Class Y (9,155 ) — Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 1,322,021 1,665,136 Class C 93,478 68,355 Class I 42,645,779 80,162,182 Class Y 276,000 1,017,447 Dividends reinvested: Class A 122,516 125,735 Class C 15,920 20,208 Class I 2,504,952 2,764,779 Class Y 19,150 3,142 Cost of shares redeemed: Class A (680,077 ) (2,677,697 ) Class C (170,400 ) (955,844 ) Class I (15,775,531 ) (64,499,441 ) Class Y (140,244 ) — Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 153,693,661 132,263,421 End of Period Undistributed investment income—net 11,281 1,984 The Fund 23 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 Capital Share Transactions: Class A Shares sold 56,916 72,867 Shares issued for dividends reinvested 5,295 5,490 Shares redeemed (29,310 ) (117,866 ) Net Increase (Decrease) in Shares Outstanding ) Class C Shares sold 4,022 3,000 Shares issued for dividends reinvested 688 883 Shares redeemed (7,356 ) (41,761 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I a Shares sold 1,836,759 3,523,025 Shares issued for dividends reinvested 108,196 120,645 Shares redeemed (678,653 ) (2,834,303 ) Net Increase (Decrease) in Shares Outstanding Class Y a Shares sold 11,876 44,122 Shares issued for dividends reinvested 827 136 Shares redeemed (6,014 ) — Net Increase (Decrease) in Shares Outstanding a During the period ended September 30, 2014, 31,115 Class I shares representing $716,584 were exchanged for 31,115 ClassY shares. See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended March 31, 2015 Year Ended September 30, Class A Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 23.15 22.56 23.44 23.05 22.95 22.45 Investment Operations: Investment income—net a .26 .49 .51 .53 .61 .61 Net realized and unrealized gain (loss) on investments .18 .59 (.76 ) .64 .14 .54 Total from Investment Operations .44 1.08 (.25 ) 1.17 .75 1.15 Distributions: Dividends from investment income—net (.26 ) (.49 ) (.51 ) (.52 ) (.62 ) (.65 ) Dividends from net realized gain on investments (.18 ) — (.12 ) (.26 ) (.03 ) — Total Distributions (.44 ) (.49 ) (.63 ) (.78 ) (.65 ) (.65 ) Net asset value, end of period 23.15 23.15 22.56 23.44 23.05 22.95 Total Return (%) b 1.91 c 4.84 (1.10 ) 5.19 3.38 5.24 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .90 d .95 .89 .90 .98 .96 Ratio of net expenses to average net assets .70 d .70 .70 .80 .80 .80 Ratio of net investment income to average net assets 2.26 d 2.15 2.20 2.25 2.72 2.80 Portfolio Turnover Rate 18.97 c 26.01 35.03 21.97 27.67 32.07 Net Assets, end of period ($ x 1,000) 6,934 6,173 6,908 6,639 4,760 1,665 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2015 Year Ended September 30, Class C Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 23.16 22.57 23.45 23.05 22.95 22.45 Investment Operations: Investment income-net a .18 .32 .33 .35 .45 .40 Net realized and unrealized gain (loss) on investments .17 .59 (.75 ) .66 .13 .59 Total from Investment Operations .35 .91 (.42 ) 1.01 .58 .99 Distributions: Dividends from investment income—net (.17 ) (.32 ) (.34 ) (.35 ) (.45 ) (.49 ) Dividends from net realized gain on investments (.18 ) — (.12 ) (.26 ) (.03 ) — Total Distributions (.35 ) (.32 ) (.46 ) (.61 ) (.48 ) (.49 ) Net asset value, end of period 23.16 23.16 22.57 23.45 23.05 22.95 Total Return (%) b 1.48 c 4.07 (1.80 ) 4.39 2.60 4.46 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.68 d 1.75 1.65 1.67 1.73 1.74 Ratio of net expenses to average net assets 1.45 d 1.45 1.45 1.55 1.55 1.55 Ratio of net investment income to average net assets 1.51 d 1.40 1.45 1.48 1.99 1.94 Portfolio Turnover Rate 18.97 c 26.01 35.03 21.97 27.67 32.07 Net Assets, end of period ($ x 1,000) 940 1,001 1,831 2,045 719 480 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 26 Six Months Ended March 31, 2015 Year Ended September 30, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 23.16 22.57 23.45 23.06 22.95 22.45 Investment Operations: Investment income—net a .29 .55 .57 .60 .70 .73 Net realized and unrealized gain (loss) on investments .18 .59 (.76 ) .65 .14 .50 Total from Investment Operations .47 1.14 (.19 ) 1.25 .84 1.23 Distributions: Dividends from investment income—net (.29 ) (.55 ) (.57 ) (.60 ) (.70 ) (.73 ) Dividends from net realized gain on investments (.18 ) — (.12 ) (.26 ) (.03 ) — Total Distributions (.47 ) (.55 ) (.69 ) (.86 ) (.73 ) (.73 ) Net asset value, end of period 23.16 23.16 22.57 23.45 23.06 22.95 Total Return (%) 2.03 b 5.11 (.85 ) 5.54 3.79 5.61 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .59 c .68 .61 .61 .63 .64 Ratio of net expenses to average net assets .45 c .45 .45 .45 .45 .45 Ratio of net investment income to average net assets 2.50 c 2.40 2.45 2.61 3.10 3.26 Portfolio Turnover Rate 18.97 b 26.01 35.03 21.97 27.67 32.07 Net Assets, end of period ($ x 1,000) 174,794 145,493 123,524 128,217 128,398 109,470 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2015 Year Ended September 30, Class Y Shares (Unaudited) 2014 2013 a Per Share Data ($): Net asset value, beginning of period 23.16 22.57 22.60 Investment Operations: Investment income—net b .29 .47 .14 Net realized and unrealized gain (loss) on investments .17 .68 (.03 ) Total from Investment Operations .46 1.15 .11 Distributions: Dividends from investment income—net (.29 ) (.56 ) (.14 ) Dividends from net realized gain on investments (.18 ) — — Total Distributions (.47 ) (.56 ) (.14 ) Net asset value, end of period 23.15 23.16 22.57 Total Return (%) 1.99 c 5.13 .50 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .60 d .66 .58 d Ratio of net expenses to average net assets .45 d .45 .45 d Ratio of net investment income to average net assets 2.50 d 2.40 2.57 d Portfolio Turnover Rate 18.97 c 26.01 35.03 Net Assets, end of period ($ x 1,000) 1,181 1,026 1 a From July 1, 2013 (commencement of initial offering) to September 30, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Tax Sensitive Total Return Bond Fund (the “fund”) is a separate non-diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering seven series, including the fund.The fund’s investment objective is to seek a high after-tax total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Standish Mellon Asset Management Company LLC (“Standish”), an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Service Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 30 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S.Treasury Bills) and forward foreign currency exchange contracts (“forward contracts”), are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. 32 The following is a summary of the inputs used as of March 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 2,940,681 — Commercial Mortgage-Backed — 1,272,470 — Corporate Bonds † — 12,172,778 — Foreign Government — 5,418,064 — Municipal Bonds † — 151,834,148 — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 186,448 — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. At March 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (d) Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry. (e) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 34 (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended March 31, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended September 30, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2014 was as follows: tax-exempt income $3,424,477 and ordinary income $112,668. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended March 31, 2015, the fund did not borrow under the Facilities. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee, Administration Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the fund has agreed to pay an investment advisory fee at the annual rate of .40% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from October 1, 2014 through February 1, 2016, to waive receipt of its fees and assume the direct expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .45% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $121,067 during the year ended March 31, 2015. Pursuant to separate Sub-Investment Advisory Agreements between Dreyfus and Standish, Standish serves as the fund’s sub-adviser responsible for the day-to-day management of a portion of the fund’s portfolio, Dreyfus pays the sub-Investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval.The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of 36 BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. The fund has a Fund Accounting and Administrative Services Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative, accounting and recordkeeping services for the fund. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities, equipment and clerical help. The fee is based on the fund’s average daily net assets and computed at the following annual rates: .06% of the first $500 million, .04% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services. The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $49,254 during the period ended March 31, 2015. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended March 31, 2015, Class C shares were charged $3,963 pursuant to the Distribution Plan. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at the annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2015, Class A and Class C shares were charged $8,397 and $1,321, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended March 31, 2015, the fund was charged $4,221 for transfer agency services and $201 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $10. 38 The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended March 31, 2015, the fund was charged $7,193 pursuant to the custody agreement. During the period ended March 31, 2015, the fund was charged $5,657 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $60,608, administration fees $9,091, Distribution Plan fees $667, Shareholder Services Plan fees $1,703, custodian fees $3,077, Chief Compliance Officer fees $2,867 and transfer agency fees $1,442, which are offset against an expense reimbursement currently in effect in the amount of $28,242. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended March 31, 2015, amounted to $54,268,296 and $30,423,568, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended March 31, 2015 is discussed below. Master Netting Arrangements: The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the counter (“OTC”) derivative contract counterparties in order to, The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. The risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by 40 the counterparty to the fund to cover the fund’s exposure to the coun-terparty. The following summarizes open forward contracts at March 31, 2015: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) Appreciation ($) Sales: Australian Dollar, Expiring 4/30/2015 a 8,090,000 6,325,571 6,150,501 175,070 Euro, Expiring: 4/30/2015 a 238,000 259,167 256,016 3,151 4/30/2015 b 294,000 320,292 316,254 4,038 4/30/2015 c 182,000 198,167 195,777 2,390 4/30/2015 d 136,000 148,094 146,295 1,799 Gross Unrealized Appreciation Counterparties: a Goldman Sachs International b Credit Suisse International c JPMorgan Chase Bank d UBS The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Asset and Liabilities. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At March 31, 2015, derivative assets (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Forward contracts 186,448 Total gross amount of derivative assets in the Statement of Assets and Liabilities 186,448 Derivatives not subject to Master Agreements (4,038 ) Total gross amount of assets subject to Master Agreements 182,410 The following table presents derivative assets net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of March 31, 2015: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount Counterparty Assets ($) 1 for Offset ($) Received ($) of Assets ($) Goldman Sachs International 178,221 — — 178,221 JPMorgan Chase Bank 2,390 — — 2,390 UBS 1,799 — — 1,799 Total — — 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. The following summarizes the average market value of derivatives outstanding during the period ended March 31, 2015: Average Market Value ($) Forward contracts 4,740,236 At March 31, 2015, accumulated net unrealized appreciation on investments was $6,938,072, consisting of $7,451,451 gross unrealized appreciation and $513,379 gross unrealized depreciation. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 42 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on February 25-26, 2015, the Board considered the renewal of the fund’s Investment Advisory Agreement and Administration Agreement, pursuant to which Dreyfus provides the fund with investment advisory services and administrative services (together, the “Management Agreement”), and the Sub-Investment Advisory Agreement (together with the Management Agreement, the “Agreements”), pursuant to which Standish Mellon Asset Management Company LLC (the “Sub-investment adviser”) provides day-to-day management of the fund’s invest-ments.The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-investment adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-investment adviser. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was variously above and below the Performance Group and Performance Universe medians for the various periods. The Board also noted that the fund’s yield performance was at or above the Performance Group medians for six of the ten one-year periods ended December 31st and at or above the Performance 44 Universe medians for eight of the ten one-year periods ended December 31st. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s Lipper category average, and the Board noted that the fund’s performance was at or above the category average in eight of the ten one-year periods. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee and the fund’s total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until February 1, 2016, so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .45% of the fund’s average daily net assets. Dreyfus representatives also noted that, in connection with the Administration Agreement and its related fees, Dreyfus has contractually agreed to waive any fees to the extent that such fees exceed Dreyfus’ costs in providing the services contemplated under the Administration Agreement. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-investment adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-investment adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-investment adviser and Dreyfus. The Board also noted the Sub-investment adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the expense limitation arrangement and the fee waiver in effect pursuant to the Administration Agreement and their effect on the profitability of Dreyfus and its affiliates. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-investment adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-investment adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not con- 46 sider the Sub-investment adviser’s profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Sub-investment adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus and the Sub-investment adviser are ade- quate and appropriate. The Board generally was satisfied with the fund’s overall performance. The Board concluded that the fees paid to Dreyfus and the Sub- investment adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 47 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-investment adviser, of the fund and the services provided to the fund by Dreyfus and the Sub-investment adviser.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreements. 48 For More Information Telephone Call your Financial Representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Dreyfus/The Boston Company Small Cap Growth Fund Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 26 Information About the Renewal of the Funds Investment Advisory and Administration Agreements FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Small Cap Growth Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: This semiannual report for Dreyfus/The Boston Company Small Cap Growth Fund covers the six-month period from October 1, 2014, through March 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market encountered bouts of heightened volatility on its way to posting moderate gains for the reporting period overall. Investors were confounded to a degree by divergent economic trends in domestic and international markets. On one hand, U.S. corporate fundamentals benefited from a sustained economic recovery fueled by strengthening labor markets, intensifying manufacturing activity, and greater consumer and business confidence. On the other hand, investors worried that persistent economic weakness in overseas markets and a strengthening U.S. dollar might derail growth in the United States and undermine corporate profits. In the end, risk taking was mostly rewarded during the reporting period, and small-cap stocks significantly outperformed their larger counterparts. We remain optimistic regarding the long-term outlook for the U.S. economy generally and the U.S. equities asset class in particular. We believe the domestic economic recovery has continued at a sustainable pace, energy prices appear to have stabilized, and aggressively accommodative monetary policies from the worlds major central banks seem likely to address global economic weakness. While monetary policymakers currently appear prepared to begin raising short-term interest rates later this year, any potential rate hikes are expected to be gradual and modest. As always, we urge you to discuss these observations with your financial adviser, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation April 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2014, through March 31, 2015, as provided by Todd W. Wakefield, CFA, and Robert C. Zeuthen, CFA, Primary Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2015, Dreyfus/The Boston Company Small Cap Growth Fund’s Class I shares produced a total return of 18.77%, and Class Y shares returned 18.80%. 1 In comparison, the fund’s benchmark, the Russell 2000 ® Growth Index (the “Index”), produced a total return of 17.36% for the same period. 2 A sustained U.S. economic recovery generally helped support small-cap stock prices over the reporting period, and small-cap growth stocks fared better than their more value-oriented counterparts.The fund produced higher returns than its benchmark, mainly due to favorable stock selections in the information technology, health care, and energy sectors. The Fund’s Investment Approach The fund seeks long-term growth of capital. To pursue its goal, the fund normally invests at least 80% of its net assets in equity securities of small-cap U.S. companies with total market capitalizations equal to or less than that of the largest company in the Index.When choosing stocks, we seek to identify high-quality, small-cap companies that are experiencing or are expected to experience rapid current or expected earnings or revenue growth. We employ fundamental research to identify companies with attractive characteristics, such as strong business and competitive positions, solid cash flows and balance sheets, high-quality management and high sustainable growth.We also may invest in companies that our research indicates will experience accelerating revenues and expanding operating margins. Small-Cap Growth Stocks Climbed Amid Volatility The reporting period began in the wake of a rally that sent several broad measures of U.S. stock market performance to new record highs.The advance was interrupted in early October 2014, when stock prices fell sharply due to renewed concerns regarding the sustainability of the U.S. economic recovery, ongoing headwinds in international markets, and fears that an outbreak of the Ebola virus would spread beyond Western Africa. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Stocks soon rebounded when these fears proved overblown, as evidenced by a steadily declining U.S. unemployment rate and the creation of hundreds of thousands of new jobs. These positive developments, together with rising corporate earnings, helped support greater consumer and business confidence. Nonetheless, equities continued to encounter bouts of heightened volatility stemming from global economic instability and plummeting oil prices. Small-cap companies proved less vulnerable than large-cap stocks to these global concerns, largely because small companies tend to derive most of their revenues from domestic markets. Small-cap stocks produced higher returns, on average, than large- and midcap stocks. Within the small-cap asset class, investors favored relatively speculative companies with strong earnings growth, and companies with attractive valuations generally fell out of favor. Security Selections Buoyed Fund Results The fund outperformed the Russell 2000 Growth Index on the strength of a successful stock selection strategy, which produced above-average results across several of the benchmark’s economic sectors. Relative performance was especially robust in the information technology sector, where security software developer Proofpoint and network security solutions provider Barracuda Networks reported higher sales and earnings in the wake of highly publicized attacks on corporate computer systems. Transportation management specialist FleetMatics Group exceeded analysts’ earnings targets after expanding its customer base, and cloud-based banking services provider Q2 Holdings, digital media analytics developer comScore, and business process services company MAXIMUS also posted better-than-expected financial results. In the health care sector, several holdings announced progress in new product development and market expansion, including Auspex Pharmaceuticals , Anacor Pharmaceuticals, and Celldex Therapeutics.The fund further benefited from underweighted exposure to the struggling energy sector, where we especially avoided hard-hit exploration-and-production firms. Among consumer staples companies, grocery distributor United Natural Foods reduced its operating expenses and successfully integrated a recent acquisition, fragrances producer Interparfums benefited from rising disposable income among consumers, and food-and-beverage producer WhiteWave Foods achieved growth in all of its business segments. 4 Disappointments during the reporting period included the consumer staples sector, where dining chain Del Frisco’s Restaurant Group , personalized products retailer Shutterfly , and consumer robotics maker iRobot fell short of quarterly earnings expectations. In other areas, materials producer Flotek Industries was hurt by its exposure to the energy production industry, and National Bank Holdings reduced its future earnings guidance after reporting a quarterly earnings shortfall. Growth Fundamentals Remain Attractive Business fundamentals for domestically-focused small-cap companies have continued to improve in the recovering U.S. economy.Therefore, we have positioned the fund constructively, including overweighted exposure to software developers and internet software and services companies in the information technology sector; building products manufacturers in the industrials sector; and textile/apparel and media companies in the consumer discretionary sector. We slightly increased the fund’s exposure to energy companies as oil prices began to stabilize. In contrast, we have identified relatively few opportunities in the financials sector. April 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The prices of small company stocks tend to be more volatile than the prices of large company stocks, mainly because these companies have less established and more volatile earnings histories.They also tend to be less liquid than larger company stocks. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s returns reflect the absorption of certain expenses by The Dreyfus Corporation pursuant to an agreement in effect through February 1, 2016. Had these expenses not been absorbed, returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Growth Index is an unmanaged index, which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Small Cap Growth Fund from October 1, 2014 to March 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2015 Class I Class Y Expenses paid per $1,000 † $ 5.18 $ 4.91 Ending value (after expenses) $ 1,187.70 $ 1,188.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2015 Class I Class Y Expenses paid per $1,000 † $ 4.78 $ 4.53 Ending value (after expenses) $ 1,020.19 $ 1,020.44 † Expenses are equal to the fund’s annualized expense ratio of .95% for Class I and .90% for Class Y, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2015 (Unaudited) Common Stocks—98.2% Shares Value ($) Automobiles & Components—1.4% Motorcar Parts of America 14,364 a Banks—3.1% ConnectOne Bancorp 6,433 125,186 National Bank Holdings, Cl. A 18,262 343,508 PrivateBancorp 11,795 414,830 Capital Goods—10.1% American Woodmark 5,434 a 297,403 Beacon Roofing Supply 16,059 a 502,647 Comfort Systems USA 19,389 407,945 EnerSys 7,643 490,986 PGT 30,580 a 341,732 Trex 6,782 a 369,822 Watsco 3,373 423,986 Commercial & Professional Services—4.4% Advisory Board 6,828 a 363,796 Corporate Executive Board 5,659 451,928 TrueBlue 16,992 a 413,755 Consumer Durables & Apparel—5.8% Malibu Boats, Cl. A 17,512 a 408,905 Oxford Industries 7,348 554,407 Steven Madden 8,094 a 307,572 Wolverine World Wide 10,661 b 356,610 Consumer Services—3.0% 2U 16,362 418,540 Capella Education 2,159 140,076 Red Robin Gourmet Burgers 3,458 a 300,846 Energy—3.3% Earthstone Energy 249 a 5,864 Forum Energy Technologies 14,697 a 288,061 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Oasis Petroleum 20,217 a,b 287,486 Patterson-UTI Energy 18,762 352,257 Food & Staples Retailing—1.2% United Natural Foods 4,378 a Food, Beverage & Tobacco—.8% WhiteWave Foods 5,304 a Health Care Equipment & Services—9.8% Align Technology 4,622 a 248,594 Endologix 21,668 a 369,873 Globus Medical, Cl. A 12,249 a 309,165 HealthStream 10,983 a 276,772 HeartWare International 3,466 a,b 304,211 LDR Holding 8,014 a 293,633 Medidata Solutions 9,131 a 447,784 Spectranetics 14,665 a,b 509,755 Household & Personal Products—2.2% Inter Parfums 18,648 Materials—2.1% Flotek Industries 20,495 a 302,096 Scotts Miracle-Gro, Cl. A 4,234 284,398 Media—4.0% IMAX 12,112 a,b 408,296 Lions Gate Entertainment 11,148 b 378,140 MDC Partners, Cl. A 12,554 355,906 Pharmaceuticals, Biotech & Life Sciences—14.9% ACADIA Pharmaceuticals 12,756 a,b 415,718 Anacor Pharmaceuticals 6,304 a 364,686 BioDelivery Sciences International 31,530 a,b 331,065 8 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Celldex Therapeutics 14,434 a 402,276 Cepheid 6,735 a 383,222 KYTHERA Biopharmaceuticals 11,396 a,b 571,509 Ligand Pharmaceuticals 2,584 a 199,252 Nektar Therapeutics 20,768 a 228,448 Pacira Pharmaceuticals 3,021 a 268,416 Paratek Pharmaceuticals 7,047 220,289 WuXi PharmaTech, ADR 12,809 a 496,733 ZS Pharma 7,559 b 318,083 Retailing—3.9% Core-Mark Holding Company 4,291 275,997 Kirkland’s 17,947 a 426,241 Restoration Hardware Holdings 3,985 a 395,272 Semiconductors & Semiconductor Equipment—5.3% Inphi 19,416 a 346,187 Integrated Device Technology 16,608 a 332,492 MaxLinear, Cl. A 51,486 a,b 418,581 Mellanox Technologies 8,820 a 399,899 Software & Services—18.0% Barracuda Networks 9,407 a 361,887 comScore 8,330 a 426,496 Constant Contact 7,262 a 277,481 Demandware 4,433 a 269,970 FleetMatics Group 8,280 a,b 371,358 HubSpot 7,833 b 312,537 LogMeIn 7,492 a 419,477 MAXIMUS 4,333 289,271 Mentor Graphics 20,742 498,430 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) Perficient 22,013 a 455,449 Proofpoint 7,898 a 467,720 Q2 Holdings 13,562 286,701 Rally Software Development 20,621 a 323,543 SS&C Technologies Holdings 4,855 302,466 Technology Hardware & Equipment—3.9% Infinera 23,725 a 466,671 Littelfuse 2,958 293,996 RADWARE 16,841 a 352,145 Transportation—1.0% Forward Air 5,364 Total Common Stocks (cost $21,595,198) Other Investment—.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $45,091) 45,091 c 10 Investment of Cash Collateral for Securities Loaned—11.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,325,146) 3,325,146 c Total Investments (cost $24,965,435) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan.At March 31, 2015, the value of the fund’s securities on loan was $3,119,412 and the value of the collateral held by the fund was $3,325,146. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 18.0 Technology Hardware & Equipment 3.9 Pharmaceuticals, Biotech & Energy 3.3 Life Sciences 14.9 Banks 3.1 Money Market Investments 12.0 Consumer Services 3.0 Capital Goods 10.1 Household & Personal Products 2.2 Health Care Equipment & Services 9.8 Materials 2.1 Consumer Durables & Apparel 5.8 Automobiles & Components 1.4 Semiconductors & Semiconductor Food & Staples Retailing 1.2 Equipment 5.3 Transportation 1.0 Commercial & Professional Services 4.4 Food, Beverage & Tobacco .8 Media 4.0 Retailing 3.9 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES March 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $3,119,412)—Note 1(b): Unaffiliated issuers 21,595,198 27,697,934 Affiliated issuers 3,370,237 3,370,237 Cash 31,660 Receivable for investment securities sold 1,542,684 Receivable for shares of Beneficial Interest subscribed 27,193 Dividends and securities lending income receivable 6,571 Prepaid expenses 17,071 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 18,658 Liability for securities on loan—Note 1(b) 3,325,146 Payable for investment securities purchased 1,120,811 Payable for shares of Beneficial Interest redeemed 3,491 Accrued expenses 35,403 Net Assets ($) Composition of Net Assets ($): Paid-in capital 8,808,353 Accumulated investment (loss)—net (84,009 ) Accumulated net realized gain (loss) on investments 13,362,761 Accumulated net unrealized appreciation (depreciation) on investments 6,102,736 Net Assets ($) Net Asset Value Per Share Class I Class Y Net Assets ($) 28,099,561 90,280 Shares Outstanding 716,623 2,302 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended March 31, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $594 foreign taxes withheld at source): Unaffiliated issuers 73,136 Affiliated issuers 246 Income from securities lending—Note 1(b) 14,020 Total Income Expenses: Investment advisory fee—Note 3(a) 143,699 Professional fees 25,859 Registration fees 14,875 Custodian fees—Note 3(b) 12,133 Shareholder servicing costs—Note 3(b) 11,448 Administration fees—Note 3(a) 10,777 Prospectus and shareholders’ reports 5,709 Trustees’ fees and expenses—Note 3(c) 852 Interest expense—Note 2 431 Loan commitment fees—Note 2 365 Miscellaneous 9,333 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (64,048 ) Less—reduction in fees due to earnings credits—Note 3(b) (22 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 5,861,571 Net unrealized appreciation (depreciation) on investments 259,291 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 Operations ($): Investment (loss)—net (84,009 ) (351,066 ) Net realized gain (loss) on investments 5,861,571 27,905,318 Net unrealized appreciation (depreciation) on investments 259,291 (22,841,870 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments: Class I (16,086,915 ) (27,698,814 ) Class Y (48,130 ) (309 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class I 2,653,601 3,063,509 Class Y — 158,032 Dividends reinvested: Class I 6,200,108 14,378,737 Cost of shares redeemed: Class I (16,974,913 ) (49,211,819 ) Class Y (36,954 ) — Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 46,446,191 101,044,473 End of Period Undistributed investment (loss)—net (84,009 ) — Capital Share Transactions (Shares): Class I a Shares sold 59,077 47,416 Shares issued for dividends reinvested 177,349 263,733 Shares redeemed (397,122 ) (860,430 ) Net Increase (Decrease) in Shares Outstanding ) ) Class Y a Shares sold — 2,936 Shares redeemed (650 ) — Net Increase (Decrease) in Shares Outstanding ) a During the period ended September 30, 2014, 2,936 Class I shares representing $158,032 were exchanged for 2,936 ClassY shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended March 31, 2015 Year Ended September 30, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 52.76 70.83 60.57 47.21 47.68 43.36 Investment Operations: Investment (loss)—net a (.10 ) (.30 ) (.13 ) (.16 ) (.18 ) (.13 ) Net realized and unrealized gain (loss) on investments 7.46 1.98 16.26 14.57 (.29 ) 4.45 Total from Investment Operations 7.36 1.68 16.13 14.41 (.47 ) 4.32 Distributions: Dividends from net realized gain on investments (20.91 ) (19.75 ) (5.87 ) (1.05 ) — — Net asset value, end of period 39.21 52.76 70.83 60.57 47.21 47.68 Total Return (%) 18.77 b 1.46 30.20 30.86 (.99 ) 9.96 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.31 c 1.15 1.04 1.02 .97 .94 Ratio of net expenses to average net assets .95 c .95 .98 .96 .96 .94 Ratio of net investment (loss) to average net assets (.47 ) c (.52 ) (.22 ) (.29 ) (.33 ) (.29 ) Portfolio Turnover Rate 83.21 b 138.15 121.73 154.49 176.06 181.09 Net Assets, end of period ($ x 1,000) 28,100 46,290 101,043 133,692 142,906 219,144 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2015 Year Ended September 30, Class Y Shares (Unaudited) 2014 2013 a Per Share Data ($): Net asset value, beginning of period 52.76 70.83 64.04 Investment Operations: Investment (loss)—net b (.09 ) (.19 ) (.10 ) Net realized and unrealized gain (loss) on investments 7.46 1.87 6.89 Total from Investment Operations 7.37 1.68 6.79 Distributions: Dividends from net realized gain on investments (20.91 ) (19.75 ) — Net asset value, end of period 39.22 52.76 70.83 Total Return (%) 18.80 c 1.48 10.59 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.33 d 1.11 1.07 d Ratio of net expenses to average net assets .90 d .95 .95 d Ratio of net investment (loss) to average net assets (.42 ) d (.38 ) (.57 ) d Portfolio Turnover Rate 83.21 c 138.15 121.73 Net Assets, end of period ($ x 1,000) 90 156 1 a From July 1, 2013 (commencement of initial offering) to September 30, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus/The Boston Company Small Cap Growth Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering seven series, including the fund. The fund’s investment objective is to seek long-term growth of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class I and Class Y. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or a contingent deferred sales charge. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 18 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board of Trustees (the “Board”). Certain factors may be consid- The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) ered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of March 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 25,713,496 — — Equity Securities— Foreign Common Stocks † 1,984,438 — — Mutual Funds 3,370,237 — — † See Statement of Investments for additional detailed categorizations. At March 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of NewYork Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at 20 least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended March 31, 2015,The Bank of New York Mellon earned $3,070 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended March 31, 2015 were as follows: Affiliated Investment Value Value Net Company 9/30/2014 ($) Purchases ($) Sales ($) 3/31/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 845,754 10,123,096 10,923,759 45,091 .2 Dreyfus Institutional Cash Advantage Fund 6,881,565 24,641,023 28,197,442 3,325,146 11.8 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended March 31, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended September 30, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2014 was as follows: ordinary income $4,850,061 and long-term capital gains $22,849,062.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is 22 charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended March 31, 2015 was approximately $79,100 with a related weighted average annualized interest rate of 1.09%. NOTE 3—Investment Advisory Fee, Administration Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .80% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus had contractually agreed, from October 1, 2014 through October 31, 2014, to waive receipt of its fees and/or assume the expenses of the fund, so that the direct annual fund’s operating expenses (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) did not exceed .95% of the value of the fund’s average daily net assets. Dreyfus has also contractually agreed, from November 1, 2014 through February 1, 2016, to waive receipt of its fees and/or assume the direct expenses of the fund so that the expenses of Class I and Y shares (excluding certain expenses as described above) do not exceed .95% and .90% of the value of the respective class’ average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $64,048 during the period ended March 31, 2015. The fund has a Fund Accounting and Administrative Services Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative, accounting and recordkeeping services for the fund.The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities, equipment and clerical help.The fee is based on the fund’s average daily net assets and computed at the following annual rates: .06% of the first $500 million, .04% of the next $500 million and .02% in excess of $1 billion. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services. The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $10,777 during the period ended March 31, 2015. (b) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended March 31, 2015, the fund was charged $9,962 for transfer agency services and $484 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $22. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended March 31, 2015, the fund was charged $12,133 pursuant to the custody agreement. During the period ended March 31, 2015, the fund was charged $5,657 for services performed by the Chief Compliance Officer and his staff. 24 The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $19,315, custodian fees $6,000, Chief Compliance Officer fees $2,867, administration fees $1,449 and transfer agency fees $2,747, which are offset against an expense reimbursement currently in effect in the amount of $13,720. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended March 31, 2015, amounted to $30,385,653 and $54,554,018, respectively. At March 31, 2015, accumulated net unrealized appreciation on investments was $6,102,736, consisting of $6,496,912 gross unrealized appreciation and $394,176 gross unrealized depreciation. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on February 25-26, 2015, the Board considered the renewal of the fund’s Investment Advisory Agreement and Administration Agreement pursuant to which Dreyfus provides the fund with investment advisory services and administrative services (together, the “Agreement”).The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infra-structures.The Board also considered portfolio management’s broker- 26 age policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was variously above and below the Performance Group and Performance Universe medians for the various periods. The Dreyfus representatives noted the proximity to the median for certain of the periods when the fund’s performance was below the Performance Group and/or Performance Universe medians. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index and noted that the fund’s return was above the return of the index in six of the past ten calendar years. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Th eFund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) (continued) Board noted that the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee and total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until February 1, 2016, so that annual direct fund operating expenses (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, acquired fund fees and extraordinary expenses) do not exceed 0.95% and .90% of the average daily net assets of the fund’s Class I and Class Y shares, respectively. Dreyfus representatives also noted that, in connection with the Administration Agreement and its related fees, Dreyfus has contractually agreed to waive any fees to the extent that such fees exceed Dreyfus’ costs in providing the services contemplated under the Administration Agreement. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates of managing the funds in the Dreyfus fund complex, and the 28 method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) (continued) the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s performance. The Board concluded that the fees paid to Dreyfus were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. 30 NOTES For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus/The Boston Company Small Cap Value Fund Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 26 Information About the Renewal of the Fund’s Investment Advisory and Administration Agreements FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Small Cap Value Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: This semiannual report for Dreyfus/The Boston Company Small Cap Value Fund covers the six-month period from October 1, 2014, through March 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market encountered bouts of heightened volatility on its way to posting moderate gains for the reporting period overall. Investors were confounded to a degree by divergent economic trends in domestic and international markets. On one hand, U.S. corporate fundamentals benefited from a sustained economic recovery fueled by strengthening labor markets, intensifying manufacturing activity, and greater consumer and business confidence. On the other hand, investors worried that persistent economic weakness in overseas markets and a strengthening U.S. dollar might derail growth in the United States and undermine corporate profits. In the end, risk taking was mostly rewarded during the reporting period, and small-cap stocks significantly outperformed their larger counterparts. We remain optimistic regarding the long-term outlook for the U.S. economy generally and the U.S. equities asset class in particular. We believe the domestic economic recovery has continued at a sustainable pace, energy prices appear to have stabilized, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address global economic weakness.While monetary policymak-ers currently appear prepared to begin raising short-term interest rates later this year, any potential rate hikes are expected to be gradual and modest. As always, we urge you to discuss these observations with your financial adviser, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation April 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2014, through March 31, 2015, as provided by Joseph M. Corrado, CFA, and Stephanie K. Brandaleone, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2015, Dreyfus/The Boston Company Small Cap Value Fund produced a total return of 9.02%. 1 In comparison, the fund’s benchmark, the Russell 2000 ® Value Index (the “Index”), produced a total return of 11.56% for the same period. 2 A sustained U.S. economic recovery generally helped support small-cap stock prices over the reporting period, but small-cap value stocks lagged their more growth-oriented counterparts, on average.The fund produced lower returns than its benchmark, mainly due to shortfalls in the hard-hit materials and energy sectors. The Fund’s Investment Approach The fund seeks long-term growth of capital. To pursue its goal, the fund normally invests at least 80% of its net assets in equity securities of small-cap U.S. companies with market capitalizations that are equal to or less than the total market capitalization of the largest company in the Index.We use fundamental research and qualitative analysis to select stocks and look for companies with strong competitive positions, high-quality management, and financial strength. We use a consistent three-step fundamental research process to evaluate the stocks, consisting of valuation, which is to identify small-cap companies that are considered to be attractively priced relative to their earnings potential; fundamentals, which is to verify the strength of the underlying business position; and catalyst, which is to identify a specific event that has the potential to cause the stocks to appreciate in value. Small-Cap Value Stocks Climbed Despite Volatility The reporting period began in the wake of a rally that sent several broad measures of U.S. stock market performance to new record highs.The advance was interrupted in early October 2014, when stock prices fell sharply due to renewed concerns regarding the sustainability of the U.S. economic recovery, ongoing headwinds in international markets, and fears that an outbreak of the Ebola virus would spread beyond Western Africa. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Stocks soon rebounded when these fears proved overblown. A steadily declining U.S. unemployment rate, the creation of hundreds of thousands of new jobs, and rising corporate earnings helped support greater consumer and business confidence. Nonetheless, equities generally continued to encounter bouts of heightened volatility stemming from global economic instability, geopolitical concerns, and plummeting oil prices. Small-cap companies proved less vulnerable than large-cap stocks to global influences, largely because small companies tend to derive most of their revenues from domestic markets. As a result, small-cap stocks produced higher returns, on average, than large- and midcap stocks. Within the small-cap asset class, investors favored relatively speculative companies with strong earnings growth, and more seasoned companies with attractive valuations mostly fell out of favor. Energy and Materials Stocks Dampened Fund Results Although the fund participated to a significant degree in the Russell 2000 Value Index’s gains over the reporting period, its relative performance was constrained by investments in the energy sector, which lost considerable value when commodity prices plunged. Exploration-and-production companies were especially hard hit when capital expenditures were slashed by major oil producers, undermining results from seismic services specialist Geospace Technologies, drilling equipment provider Dril-Quip, independent oil-and-gas producer Bill Barrett. Coal producer Cloud Peak Energy was hurt by lower coal prices, and well servicing contractor Key Energy Services encountered operational problems in Mexico. In the materials sector, steelmaker Timkensteel, specialty metals producer Carpenter Technology, and chemicals maker Flotek Industries lost value amid flagging demand from customers in the energy industry, while gold mining company Allied Nevada Gold struggled with production shortfalls. On a more positive note, the fund’s relative results were buoyed by favorable stock selections in other areas. In the consumer discretionary sector, retailer Office Depot received an acquisition offer, specialty apparel seller Children’s Place reported better-than-expected quarterly results, and media company E.W. Scripps unlocked shareholder value by reorganizing and divesting its newspaper holdings. Among financial institutions, the fund achieved relative success with data center operator CyrusOne, which beat earnings forecasts and raised its dividend. Real estate invest- 4 ment trust (REIT) Summit Hotel Properties benefited from a broadening lodging recovery, regional bank Synovus Financial achieved better-than-expected loan growth, and bank holding company Webster Financial reported strong growth of health savings accounts sold through its national network. Business Fundamentals Remain Attractive As we move into the second quarter, economic data has taken longer to firm up for the U.S. economy than many had expected after a challenging first quarter but we have begun to see positive signs.We believe we should see improved growth as better employment and consumer spending data emerge, while the impact from the slowdown in the energy sector and the shock from the strong dollar pass. Company earnings may be less robust, but are better than expected. Overall, we remain optimistic regarding U.S. small cap equities and continue to focus on the strategy’s disciplined, research-driven investment approach. Within this environment, we are finding attractive opportunities in the Consumer Discretionary, Industrials and Health Care sectors, which are emphasized in the portfolio with overweight positions versus the index. Conversely, we have maintained underweight exposure to REITs, Insurance and Utilities, where we have found fewer opportunities meeting our investment criteria. April 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Small companies carry additional risks because their earnings and revenues tend to be less predictable, and their share prices more volatile than those of larger, more established companies.The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the fund’s ability to sell these securities. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Value Index is an unmanaged index, which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Small Cap Value Fund from October 1, 2014 to March 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2015 Expenses paid per $1,000 † $ 5.00 Ending value (after expenses) $ 1,090.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2015 Expenses paid per $1,000 † $ 4.84 Ending value (after expenses) $ 1,020.14 † Expenses are equal to the fund’s annualized expense ratio of .96% for Class I; multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2015 (Unaudited) Common Stocks—99.2% Shares Value ($) Automobiles & Components—2.2% Tenneco 38,862 a 2,231,456 Thor Industries 45,798 2,894,892 Winnebago Industries 78,766 b 1,674,565 Banks—16.1% Bank of Hawaii 49,547 3,032,772 Boston Private Financial Holdings 119,309 1,449,604 Brookline Bancorp 170,885 1,717,394 Cardinal Financial 83,299 1,664,314 Central Pacific Financial 55,864 1,283,196 CoBiz Financial 123,125 1,516,900 Columbia Banking System 99,196 2,873,708 CVB Financial 169,405 2,700,316 First Horizon National 360,609 5,153,103 First Midwest Bancorp 154,864 2,689,988 Seacoast Banking 91,749 a 1,309,258 Square 1 Financial, Cl. A 12,178 326,005 Synovus Financial 236,527 6,625,121 UMB Financial 43,167 2,283,103 United Community Banks 161,161 3,042,720 Valley National Bancorp 307,640 2,904,122 Washington Trust Bancorp 30,608 1,168,920 Webster Financial 115,098 4,264,381 Wintrust Financial 69,914 3,333,500 Capital Goods—8.3% AeroVironment 82,150 a 2,177,796 American Woodmark 36,419 a 1,993,212 Apogee Enterprises 56,325 2,433,240 Astec Industries 50,137 2,149,875 Chart Industries 44,948 a 1,576,551 Comfort Systems USA 87,221 1,835,130 EnerSys 28,330 1,819,919 FreightCar America 56,117 1,763,757 Granite Construction 60,758 2,135,036 Great Lakes Dredge and Dock 227,740 a 1,368,717 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) Lindsay 29,980 b 2,285,975 Mueller Industries 66,520 2,403,368 Simpson Manufacturing 41,037 1,533,553 Commercial & Professional Services—6.1% ABM Industries 54,436 1,734,331 FTI Consulting 55,740 a 2,088,020 Interface 141,635 2,943,175 Knoll 112,818 2,643,326 Korn/Ferry International 83,001 2,728,243 McGrath RentCorp 54,291 1,786,717 Steelcase, Cl. A 153,156 2,900,775 TrueBlue 79,540 a 1,936,799 Consumer Durables & Apparel—5.7% Cavco Industries 20,977 a 1,574,534 Deckers Outdoor 19,385 a 1,412,585 Ethan Allen Interiors 95,940 2,651,782 iRobot 46,290 a,b 1,510,443 Oxford Industries 35,812 2,702,015 Standard Pacific 178,069 a 1,602,621 Universal Electronics 31,458 a 1,775,490 Vera Bradley 82,335 a 1,336,297 WCI Communities 74,195 a 1,776,970 William Lyon Homes, Cl. A 49,329 a 1,273,675 Consumer Services—2.6% Belmond, Cl. A 189,303 a 2,324,641 Capella Education 22,457 1,457,010 Cheesecake Factory 82,868 4,087,878 Diversified Financials—.7% Piper Jaffray 39,739 a Energy—3.5% Bill Barrett 126,462 a,b 1,049,635 Cloud Peak Energy 155,154 a 902,996 8 Common Stocks (continued) Shares Value ($) Energy (continued) Dril-Quip 21,782 a 1,489,671 Geospace Technologies 65,545 a,b 1,082,148 Gulf Island Fabrication 45,275 672,787 Natural Gas Services Group 52,587 a 1,010,722 Patterson-UTI Energy 125,973 2,365,143 Synergy Resources 182,908 a 2,167,460 Exchange-Traded Funds—1.3% iShares Russell 2000 Value ETF 38,544 b Food & Staples Retailing—2.4% Casey’s General Stores 53,723 4,840,442 Fresh Market 61,066 a,b 2,481,722 Food, Beverage & Tobacco—1.6% Dean Foods 179,874 2,973,317 Fresh Del Monte Produce 47,666 b 1,854,684 Health Care Equipment & Services—7.7% Air Methods 57,176 a 2,663,830 Computer Programs & Systems 36,466 b 1,978,645 Globus Medical, Cl. A 101,162 a 2,553,329 Hanger 86,453 a 1,961,619 HMS Holdings 99,774 a 1,541,508 LifePoint Hospitals 42,597 a 3,128,750 Meridian Bioscience 87,118 1,662,211 Natus Medical 39,474 a 1,558,039 Omnicell 74,417 a 2,612,037 Select Medical Holdings 56,262 834,365 WellCare Health Plans 33,232 a 3,039,399 Insurance—.5% Safety Insurance Group 25,737 Materials—5.5% Calgon Carbon 58,520 1,233,016 Carpenter Technology 50,938 1,980,469 Cytec Industries 38,668 2,089,619 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Materials (continued) Flotek Industries 123,469 a 1,819,933 Haynes International 30,166 1,345,705 Intrepid Potash 126,826 a,b 1,464,840 Louisiana-Pacific 174,793 a,b 2,885,832 Stillwater Mining 172,573 a 2,229,643 TimkenSteel 68,584 1,815,418 Media—3.8% E.W. Scripps, Cl. A 190,410 a 5,415,260 Morningstar 6,567 491,934 New York Times, Cl. A 221,861 3,052,807 Time 122,380 2,746,207 Pharmaceuticals, Biotech & Life Sciences—1.0% Horizon Pharma 124,708 a Real Estate—7.7% Acadia Realty Trust 67,237 c 2,345,227 American Assets Trust 55,540 c 2,403,771 Corporate Office Properties Trust 125,052 c 3,674,028 CyrusOne 77,858 c 2,422,941 EPR Properties 39,015 c 2,342,070 Healthcare Trust of America, Cl. A 85,516 2,382,476 Kite Realty Group Trust 82,990 2,337,828 Pebblebrook Hotel Trust 44,520 c 2,073,296 Summit Hotel Properties 164,060 c 2,308,324 Urstadt Biddle Properties, Cl. A 62,857 c 1,449,482 Retailing—5.5% American Eagle Outfitters 284,196 b 4,854,068 Express 194,760 a 3,219,383 Guess? 71,483 1,328,869 PEP Boys-Manny Moe & Jack 190,487 a 1,832,485 The Children’s Place 46,384 2,977,389 Vitamin Shoppe 68,696 a,b 2,829,588 10 Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment—3.2% Brooks Automation 220,789 2,567,776 MKS Instruments 51,771 1,750,378 Nanometrics 64,973 a 1,092,846 PDF Solutions 84,266 a 1,510,047 Teradyne 148,992 2,808,499 Software & Services—4.9% Acxiom 138,198 a 2,555,281 Constant Contact 49,361 a 1,886,084 CSG Systems International 92,271 2,804,116 Mentor Graphics 134,976 3,243,473 Monotype Imaging Holdings 90,793 2,963,484 TiVo 158,977 a 1,686,746 Technology Hardware & Equipment—3.0% DTS 17,748 a 604,674 Electronics For Imaging 19,246 a 803,520 FARO Technologies 25,526 a 1,585,930 Knowles 90,248 a,b 1,739,079 ScanSource 38,240 a 1,554,456 Vishay Intertechnology 213,609 2,952,076 Transportation—.5% Marten Transport 68,795 Utilities—5.4% California Water Service Group 66,902 1,639,768 Chesapeake Utilities 47,293 2,393,499 El Paso Electric 70,923 2,740,465 Hawaiian Electric Industries 100,102 3,215,276 NorthWestern 47,758 2,568,903 Portland General Electric 107,094 b 3,972,116 Total Common Stocks (cost $245,492,895) The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment—2.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,360,109) 6,360,109 d Investment of Cash Collateral for Securities Loaned—5.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $16,940,324) 16,940,324 d Total Investments (cost $268,793,328) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan.At March 31, 2015, the value of the fund’s securities on loan was $20,122,687 and the value of the collateral held by the fund was $20,561,367, consisting of cash collateral of $16,940,324 and U.S. Government & Agency securities valued at $3,621,043. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Banks 16.1 Semiconductors & Capital Goods 8.3 Semiconductor Equipment 3.2 Health Care Equipment & Services 7.7 Technology Hardware & Equipment 3.0 Real Estate 7.7 Consumer Services 2.6 Money Market Investments 7.6 Food & Staples Retailing 2.4 Commercial & Professional Services 6.1 Automobiles & Components 2.2 Consumer Durables & Apparel 5.7 Food, Beverage & Tobacco 1.6 Materials 5.5 Exchange-Traded Funds 1.3 Retailing 5.5 Pharmaceuticals, Biotech & Life Sciences 1.0 Utilities 5.4 Diversified Financials .7 Software & Services 4.9 Insurance .5 Media 3.8 Transportation .5 Energy 3.5 † Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES March 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $20,122,687)—Note 1(b): Unaffiliated issuers 245,492,895 304,712,984 Affiliated issuers 23,300,433 23,300,433 Cash 21,305 Receivable for investment securities sold 1,026,233 Dividends and securities lending income receivable 381,404 Prepaid expenses 20,587 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 236,565 Liability for securities on loan—Note 1(b) 16,940,324 Payable for investment securities purchased 4,990,369 Payable for shares of Beneficial Interest redeemed 142,995 Accrued expenses 56,474 Net Assets ($) Composition of Net Assets ($): Paid-in capital 238,584,831 Accumulated undistributed investment income—net 826,717 Accumulated net realized gain (loss) on investments 8,464,582 Accumulated net unrealized appreciation (depreciation) on investments 59,220,089 Net Assets ($) Class I Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 12,572,201 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Six Months Ended March 31, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $259 foreign taxes withheld at source): Unaffiliated issuers 2,311,097 Affiliated issuers 1,714 Income from securities lending—Note 1(b) 35,073 Total Income Expenses: Investment advisory fee—Note 3(a) 1,242,642 Shareholder servicing costs—Note 3(b) 89,855 Administration fees—Note 3(a) 71,919 Custodian fees—Note 3(b) 25,301 Professional fees 21,672 Registration fees 13,185 Prospectus and shareholders’ reports 12,085 Trustees’ fees and expenses—Note 3(c) 8,341 Loan commitment fees—Note 2 1,277 Interest expense—Note 2 1,005 Miscellaneous 11,562 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (3 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 10,710,585 Net unrealized appreciation (depreciation) on investments 15,259,401 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 Operations ($): Investment income—net 849,043 1,308,141 Net realized gain (loss) on investments 10,710,585 67,923,008 Net unrealized appreciation (depreciation) on investments 15,259,401 (53,436,247 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (1,400,392 ) (1,005,685 ) Net realized gain on investments (60,861,664 ) (62,752,734 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold 13,793,929 23,641,959 Dividends reinvested 61,197,900 62,714,198 Cost of shares redeemed (50,828,670 ) (105,762,725 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 318,376,087 385,746,172 End of Period Undistributed investment income—net 826,717 1,378,066 Capital Share Transactions (Shares): Shares sold 546,204 777,169 Shares issued for dividends reinvested 2,685,296 2,192,804 Shares redeemed (1,944,085 ) (3,460,611 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund’s financial statements. Six Months Ended March 31, 2015 Year Ended September 30, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 28.21 32.76 25.65 18.81 20.57 18.54 Investment Operations: Investment income—net a .07 .11 .26 .14 .13 .10 Net realized and unrealized gain (loss) on investments 2.05 1.15 7.29 6.79 (1.79 ) 1.99 Total from Investment Operations 2.12 1.26 7.55 6.93 (1.66 ) 2.09 Distributions: Dividends from investment income—net (.13 ) (.09 ) (.22 ) (.09 ) (.10 ) (.06 ) Dividends from net realized gain on investments (5.77 ) (5.72 ) (.22 ) — — — Total Distributions (5.90 ) (5.81 ) (.44 ) (.09 ) (.10 ) (.06 ) Net asset value, end of period 24.43 28.21 32.76 25.65 18.81 20.57 Total Return (%) 9.02 b 3.62 29.92 36.95 (8.14 ) 11.27 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 c .96 .99 .98 .96 .93 Ratio of net expenses to average net assets .96 c .96 .99 .98 .96 .93 Ratio of net investment income to average net assets .55 c .37 .90 .59 .57 .52 Portfolio Turnover Rate 41.31 b 68.43 76.63 88.54 66.51 79.47 Net Assets, end of period ($ x 1,000) 307,096 318,376 385,746 457,180 372,176 492,393 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus/The Boston Company Small Cap Value Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering seven series, including the fund. The fund’s investment objective is to seek long-term growth of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Service Plan fees. Class I shares are offered without a front-end sales charge or a contingent deferred sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System 18 for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of March 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 298,410,217 — — Equity Securities— Foreign Common Stocks † 2,324,641 — — Exchange-Traded Funds 3,978,126 — — Mutual Funds 23,300,433 — — † See Statement of Investments for additional detailed categorizations. At March 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all 20 times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended March 31, 2015,The Bank of NewYork Mellon earned $11,690 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended March 31, 2015 were as follows: Affiliated Investment Value Value Net Company 9/30/2014 ($) Purchases ($) Sales ($) 3/31/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 4,863,755 54,025,685 52,529,331 6,360,109 2.1 Dreyfus Institutional Cash Advantage Fund — 86,256,879 69,316,555 16,940,324 5.5 Total 4,863,755 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net real- The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) ized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended March 31, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended September 30, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2014 was as follows: ordinary income $23,808,510 and long-term capital gains $39,949,909.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is 22 charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended March 31, 2015 was approximately $184,000 with a related weighted average annualized interest rate of 1.10%. NOTE 3—Investment Advisory Fee, Administration Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .80% of the value of the fund’s average daily net assets and is payable monthly. The fund has a Fund Accounting and Administrative Services Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative, accounting and recordkeeping services for the fund.The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities, equipment and clerical help.The fee is based on the fund’s average daily net assets and computed at the following annual rates: .06% of the first $500 million, .04% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services. The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $71,919 during the period ended March 31, 2015. (b) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended March 31, 2015, the fund was charged $2,423 for transfer agency services and $65 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $3. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended March 31, 2015, the fund was charged $25,301 pursuant to the custody agreement. During the period ended March 31, 2015, the fund was charged $5,657 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $206,917, custodian fees $13,500, Chief Compliance Officer fees $2,867, administration fees $12,253 and transfer agency fees $1,028. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 24 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended March 31, 2015, amounted to $128,261,955 and $166,536,746, respectively. At March 31, 2015, accumulated net unrealized appreciation on investments was $59,220,089, consisting of $72,426,765 gross unrealized appreciation and $13,206,676 gross unrealized depreciation. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on February 25-26, 2015, the Board considered the renewal of the fund’s Investment Advisory Agreement and Administration Agreement pursuant to which Dreyfus provides the fund with investment advisory services and administrative services (together, the “Agreement”).The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Board also considered portfolio management’s brokerage policies 26 and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group median for all periods except the four-year period, and the fund’s total return performance was below the Performance Universe median for all periods except the three and ten-year periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index and noted that the fund’s return was below the return of the index in six of the past ten calendar years. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was below The Fund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) (continued) the Expense Group median, the fund’s actual management fee was below the Expense Group median and above the Expense Universe median, and the fund’s total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that, in connection with the Administration Agreement and its related fees, Dreyfus has contractually agreed to waive any fees to the extent that such fees exceed Dreyfus’ costs in providing the services contemplated under the Administration Agreement. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire 28 Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. In addition, Dreyfus representatives noted that the fund had been generally closed to new investors since August 31, 2006. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) (continued) The Board noted the fund’s relative underperformance and agreed to closely monitor performance. The Board concluded that the fees paid to Dreyfus were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. 30 NOTES For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus/The Boston Company Small/Mid Cap Growth Fund Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 20 Notes to Financial Statements 32 Information About the Renewal of the Fund’s Investment Advisory,Administration and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Small/Mid Cap Growth Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: This semiannual report for Dreyfus/The Boston Company Small/Mid Cap Growth Fund covers the six-month period from October 1, 2014, through March 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market encountered bouts of heightened volatility on its way to posting moderate gains for the reporting period overall. Investors were confounded to a degree by divergent economic trends in domestic and international markets. On one hand, U.S. corporate fundamentals benefited from a sustained economic recovery fueled by strengthening labor markets, intensifying manufacturing activity, and greater consumer and business confidence. On the other hand, investors worried that persistent economic weakness in overseas markets and a strengthening U.S. dollar might derail growth in the United States and undermine corporate profits. In the end, risk taking was mostly rewarded during the reporting period, and small-cap stocks significantly outperformed their larger counterparts. We remain optimistic regarding the long-term outlook for the U.S. economy generally and the U.S. equities asset class in particular. We believe the domestic economic recovery has continued at a sustainable pace, energy prices appear to have stabilized, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address global economic weakness. While monetary policymakers currently appear prepared to begin raising short-term interest rates later this year, any potential rate hikes are expected to be gradual and modest. As always, we urge you to discuss these observations with your financial adviser, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation April 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2014, through March 31, 2015, as provided by Todd W. Wakefield, CFA, and Robert C. Zeuthen, CFA, Primary Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2015, Dreyfus/The Boston Company Small/Mid Cap Growth Fund’s Class A shares produced a total return of 12.10%, Class C shares returned 11.65%, Class I shares returned 12.23%, and Class Y shares returned 12.34%. 1 In comparison, the fund’s benchmark, the Russell 2500 ® Growth Index (the “Index”), produced a total return of 15.48% for the same period. 2 A sustained U.S. economic recovery helped support small- and mid-cap stock prices over the reporting period.The fund underperformed its benchmark, mainly due to shortfalls in the consumer discretionary, industrials, and health care sectors. The Fund’s Investment Approach The fund seeks long-term growth of capital. To pursue its goal, the fund normally invests at least 80% of its net assets in equity securities of small-cap and mid-cap U.S. companies with market capitalizations equal to or less than the total market capitalization of the largest company in the Index.When choosing stocks, we seek to identify high-quality small-cap and mid-cap companies with rapid current or expected earnings or revenue growth.We employ fundamental research to identify companies with attractive characteristics, such as strong business and competitive positions, solid cash flows and balance sheets, high-quality management and high sustainable growth.We also may invest in companies that our research indicates will experience accelerating revenues and expanding operating margins. Growth Stocks Climbed Amid Volatility The reporting period began in the wake of a rally that sent several broad measures of U.S. stock market performance to new highs. However, the advance was interrupted in early October 2014, when stock prices fell sharply due to renewed concerns regarding the sustainability of the U.S. economic recovery and ongoing headwinds in international markets. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Equities soon rebounded when these fears proved overblown. A steadily declining U.S. unemployment rate, the creation of hundreds of thousands of new jobs, and rising corporate earnings helped support greater consumer and business confidence. Nonetheless, stocks generally continued to encounter bouts of heightened volatility stemming from global economic instability and plummeting oil prices. Small- and mid-cap companies proved less vulnerable than large-cap stocks to these global concerns, largely because smaller companies tend to derive most of their revenues from domestic markets. Investors favored relatively speculative companies with strong earnings growth, and more seasoned companies with attractive valuations typically fell out of favor. Security Selections Undermined Fund Results The fund’s relative performance was constrained by security selection shortfalls in a handful of market segments. Most notably, in the consumer discretionary sector, apparel maker Deckers Outdoor reported weaker-than-expected sales of its Uggs footwear brand. Both Deckers Outdoor and apparel producer PVH were further hurt by the impact of a strengthening U.S. dollar on overseas revenues. Casual dining chain Panera Bread missed analysts’ quarterly earnings targets and reduced future guidance. Building materials provider Lumber Liquidators Holdings struggled with a safety-related scandal surrounding a Chinese supplier, and retailer Vitamin Shoppe faced headwinds from slumping sales and industry-wide regulatory scrutiny. In the industrials sector, the fund’s relative performance was hurt by underweighted exposure to airlines, which generally benefited from lower fuel costs. In addition, fund holding Spirit Airlines underperformed its peers after posting strong gains in previous reporting periods. Railcar equipment manufacturers Greenbrier Companies and Trinity Industries were harmed by the impact of plummeting oil prices on domestic energy production and rail transportation services, and industrial conglomerate ITT struggled with slumping commodity prices and adverse foreign exchange movements. Among health care companies, Salix Pharmaceuticals encountered inventory-related issues, and our elimination of the fund’s position caused it to miss a later rally after the company received an acquisition offer. Finally, Pacira Pharmaceuticals was hurt by weaker sales of a postsurgical pain management product. 4 The fund achieved above-average results in the materials sector, where construction aggregates supplier Vulcan Materials posted better-than-expected earnings and revenues. Strong stock selections in the information technology sector included security software developer Proofpoint, which reported higher sales and earnings in the wake of highly publicized attacks on corporate computer systems. Transportation management specialist FleetMatics Group exceeded earnings targets after expanding its customer base, business services provider MAXIMUS posted better-than-expected financial results, and laser specialist IPG Photonics saw strong order volumes across its geographic regions. In the consumer staples sector, household goods provider Church & Dwight’s branding strategy produced strong organic sales growth. Growth Fundamentals Remain Attractive Business fundamentals for small- and mid-cap companies have continued to improve in the recovering U.S. economy.Therefore, we have positioned the fund constructively, including overweighted exposure to drug developers and service providers in the health care sector, and companies poised to benefit from rising consumer spending in the consumer discretionary sector. We slightly increased the fund’s exposure to energy companies as oil prices began to stabilize. In contrast, we have identified relatively few opportunities in the financials sector. April 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Small and midsize companies carry additional risks because their earnings and revenues tend to be less predictable, and their share prices more volatile, than those of larger more established companies. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — The Russell 2500 Growth Index is an unmanaged index that measures the performance of those Russell 2500 companies (the 2,500 smallest companies in the Russell 3000 Index, which is composed of the 3,000 largest U.S. companies based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values.The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Small/Mid Cap Growth Fund from October 1, 2014 to March 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.50 $ 9.81 $ 4.23 $ 3.71 Ending value (after expenses) $ 1,121.00 $ 1,116.50 $ 1,122.30 $ 1,123.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.24 $ 9.35 $ 4.03 $ 3.53 Ending value (after expenses) $ 1,019.75 $ 1,015.66 $ 1,020.94 $ 1,021.44 † Expenses are equal to the fund’s annualized expense ratio of 1.04% for Class A, 1.86% for Class C, .80% for Class I and .70% for ClassY, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2015 (Unaudited) Common Stocks—98.2% Shares Value ($) Automobiles & Components—1.3% Gentex 659,307 Banks—1.5% SVB Financial Group 115,327 a Capital Goods—9.7% A.O. Smith 224,465 14,738,372 B/E Aerospace 183,684 11,685,976 Carlisle 151,165 14,002,414 EnerSys 111,104 7,137,321 ITT 283,140 11,300,117 Sensata Technologies Holding 202,674 a 11,643,621 Snap-on 34,833 5,122,541 Watsco 129,054 16,222,088 Commercial & Professional Services—4.1% Advisory Board 252,508 a 13,453,626 Corporate Executive Board 185,815 14,839,186 Towers Watson & Co., Cl. A 81,967 10,834,808 Consumer Durables & Apparel—5.5% Jarden 279,266 a 14,773,171 Polaris Industries 62,984 8,887,042 PVH 88,479 9,428,322 Steven Madden 265,601 a 10,092,838 Wolverine World Wide 283,542 9,484,480 Consumer Services—1.3% Panera Bread, Cl. A 78,045 a Diversified Financials—1.0% CBOE Holdings 172,033 Energy—3.3% Forum Energy Technologies 420,484 a 8,241,486 Patterson-UTI Energy 497,077 9,332,621 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Range Resources 261,445 13,605,598 Exchange-Traded Funds—4.7% iShares Russell 2000 Growth ETF 294,471 b Food & Staples Retailing—1.4% United Natural Foods 175,277 a Food, Beverage & Tobacco—1.5% WhiteWave Foods 320,171 a Health Care Equipment & Services—12.6% Acadia Healthcare 146,906 a 10,518,470 Align Technology 256,355 a 13,788,054 athenahealth 113,417 a,b 13,540,856 Brookdale Senior Living 376,019 a 14,198,477 Catamaran 285,334 a 16,988,786 Cooper 71,125 13,330,248 Endologix 691,632 a,b 11,806,158 Medidata Solutions 301,810 a 14,800,762 MEDNAX 149,261 a 10,822,915 Household & Personal Products—.8% Church & Dwight 83,632 Materials—2.0% Headwaters 140,896 a 2,584,033 Scotts Miracle-Gro, Cl. A 140,819 9,458,812 Vulcan Materials 83,561 7,044,192 Media—2.2% IMAX 321,232 a,b 10,828,731 Lions Gate Entertainment 309,539 b 10,499,563 Pharmaceuticals, Biotech & Life Sciences—12.6% ACADIA Pharmaceuticals 313,465 a,b 10,215,824 8 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Alkermes 191,349 a 11,666,549 Anacor Pharmaceuticals 166,583 a 9,636,827 Celldex Therapeutics 474,444 a 13,222,754 Cepheid 186,210 a 10,595,349 Jazz Pharmaceuticals 105,006 a 18,143,987 KYTHERA Biopharmaceuticals 190,065 a,b 9,531,760 Ligand Pharmaceuticals 57,295 a 4,418,017 Nektar Therapeutics 820,992 a 9,030,912 Pacira Pharmaceuticals 100,310 a 8,912,544 Receptos 86,387 a 14,244,352 Real Estate—2.3% CBRE Group, Cl. A 324,150 a 12,547,847 Realogy Holdings 211,027 a 9,597,508 Retailing—7.5% Dick’s Sporting Goods 159,192 9,072,352 HSN 174,773 11,924,762 LKQ 370,901 a 9,480,230 Ulta Salon, Cosmetics & Fragrance 82,645 a 12,466,998 Urban Outfitters 124,247 a 5,671,876 Vitamin Shoppe 244,166 a 10,057,198 Williams-Sonoma 160,245 12,773,129 Semiconductors & Semiconductor Equipment—3.5% Integrated Device Technology 576,953 a 11,550,599 Mellanox Technologies 283,844 a 12,869,487 Microchip Technology 180,104 b 8,807,086 Software & Services—13.4% Akamai Technologies 211,466 a 15,023,602 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) ANSYS 82,063 a 7,237,136 Demandware 148,139 a 9,021,665 FleetMatics Group 275,914 a,b 12,374,743 HomeAway 251,469 a 7,586,820 Jack Henry & Associates 106,540 7,446,081 LogMeIn 250,483 a 14,024,543 MAXIMUS 147,595 9,853,442 Proofpoint 134,414 a 7,959,997 ServiceNow 102,766 a 8,095,905 SS&C Technologies Holdings 159,876 9,960,275 Synopsys 407,959 a 18,896,661 Technology Hardware & Equipment—4.3% F5 Networks 70,773 a 8,134,649 Infinera 655,974 a 12,903,009 IPG Photonics 97,159 a,b 9,006,639 Palo Alto Networks 73,450 a 10,729,576 Telecommunication Services—.5% Level 3 Communications 85,975 a Transportation—1.2% Spirit Airlines 141,865 a Total Common Stocks (cost $745,947,389) Other Investment—2.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $21,916,774) 21,916,774 c 10 Investment of Cash Collateral for Securities Loaned—5.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $56,263,349) 56,263,349 c Total Investments (cost $824,127,512) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan.At March 31, 2015, the value of the fund’s securities on loan was $61,346,813 and the value of the collateral held by the fund was $63,427,061, consisting of cash collateral of $56,263,349 and U.S. Government & Agency securities valued at $7,163,712. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 13.4 Real Estate 2.3 Health Care Equipment & Services 12.6 Media 2.2 Pharmaceuticals, Biotech & Materials 2.0 Life Sciences 12.6 Banks 1.5 Capital Goods 9.7 Food, Beverage & Tobacco 1.5 Money Market Investments 8.2 Food & Staples Retailing 1.4 Retailing 7.5 Automobiles & Components 1.3 Consumer Durables & Apparel 5.5 Consumer Services 1.3 Exchange-Traded Funds 4.7 Transportation 1.2 Technology Hardware & Equipment 4.3 Diversified Financials 1.0 Commercial & Professional Services 4.1 Household & Personal Products .8 Semiconductors & Semiconductor Telecommunication Services .5 Equipment 3.5 Energy 3.3 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES March 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $61,346,813)—Note 1(b): Unaffiliated issuers 745,947,389 933,881,416 Affiliated issuers 78,180,123 78,180,123 Cash 832,865 Receivable for investment securities sold 5,086,066 Receivable for shares of Beneficial Interest subscribed 442,781 Dividends and securities lending income receivable 136,774 Prepaid expenses 76,411 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 616,158 Liability for securities on loan—Note 1(b) 56,263,349 Payable for investment securities purchased 9,504,329 Payable for shares of Beneficial Interest redeemed 915,412 Accrued expenses 169,366 Net Assets ($) Composition of Net Assets ($): Paid-in capital 743,272,904 Accumulated investment (loss)—net (808,742 ) Accumulated net realized gain (loss) on investments 20,769,633 Accumulated net unrealized appreciation (depreciation) on investments 187,934,027 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 248,199,743 36,191,324 555,825,521 110,951,234 Shares Outstanding 13,931,241 2,187,661 30,562,346 6,091,119 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended March 31, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $6,951 foreign taxes withheld at source): Unaffiliated issuers 3,149,953 Affiliated issuers 8,845 Income from securities lending—Note 1(b) 188,267 Total Income Expenses: Investment advisory fee—Note 3(a) 2,804,055 Shareholder servicing costs—Note 3(c) 788,150 Prospectus and shareholders’ reports 182,314 Distribution fees—Note 3(b) 123,914 Administration fee—Note 3(a) 71,459 Custodian fees—Note 3(c) 45,420 Registration fees 42,768 Trustees’ fees and expenses—Note 3(d) 35,088 Professional fees 28,013 Interest expense—Note 2 11,532 Loan commitment fees—Note 2 8,400 Miscellaneous 14,841 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (147 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 35,651,895 Net unrealized appreciation (depreciation) on investments 72,634,946 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 Operations ($): Investment (loss)—net (808,742 ) (2,955,479 ) Net realized gain (loss) on investments 35,651,895 112,428,209 Net unrealized appreciation (depreciation) on investments 72,634,946 (64,422,589 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments: Class A (23,322,566 ) (22,918,565 ) Class C (3,481,028 ) (1,334,731 ) Class I (58,554,617 ) (68,005,735 ) Class Y (9,955,724 ) (122 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 21,161,979 77,706,564 Class C 5,551,585 26,705,891 Class I 75,334,340 233,650,640 Class Y 6,851,117 120,463,624 Dividends reinvested: Class A 22,529,055 22,257,399 Class C 3,465,315 1,312,211 Class I 48,779,707 57,620,214 Class Y 9,955,724 — Cost of shares redeemed: Class A (24,744,860 ) (56,417,187 ) Class C (4,359,758 ) (2,572,766 ) Class I (180,233,052 ) (258,869,361 ) Class Y (8,878,125 ) (17,223,963 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 963,590,631 806,166,377 End of Period Accumulated investment (loss)—net (808,742 ) — 14 Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 Capital Share Transactions: Class A Shares sold 1,216,456 4,314,496 Shares issued for dividends reinvested 1,371,215 1,296,296 Shares redeemed (1,430,659 ) (3,151,684 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 343,125 1,571,228 Shares issued for dividends reinvested 226,639 80,851 Shares redeemed (272,238 ) (153,217 ) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 4,291,328 12,766,341 Shares issued for dividends reinvested 2,910,484 3,303,911 Shares redeemed (10,381,718 ) (14,192,319 ) Net Increase (Decrease) in Shares Outstanding ) Class Y a Shares sold 386,309 6,564,764 Shares issued for dividends reinvested 593,309 — Shares redeemed (502,301 ) (951,020 ) Net Increase (Decrease) in Shares Outstanding a During the period ended September 30, 2014, 245,559 Class I shares representing $4,385,685 were exchanged for 245,422 ClassY shares. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended March 31, 2015 Year Ended September 30, Class A Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 17.65 18.76 15.82 12.95 12.26 11.10 Investment Operations: Investment (loss)—net a (.03 ) (.09 ) (.06 ) (.06 ) (.06 ) (.04 ) Net realized and unrealized gain (loss) on investments 2.01 1.08 4.20 4.08 .75 1.20 Total from Investment Operations 1.98 .99 4.14 4.02 .69 1.16 Distributions: Dividends from net realized gain on investments (1.81 ) (2.10 ) (1.20 ) (1.15 ) — — Net asset value, end of period 17.82 17.65 18.76 15.82 12.95 12.26 Total Return (%) b 12.10 c 5.59 28.73 32.36 5.63 10.45 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.04 d 1.04 1.02 1.08 1.09 1.12 Ratio of net expenses to average net assets 1.04 d 1.04 1.02 1.08 1.09 1.12 Ratio of net investment (loss) to average net assets (.32 ) d (.48 ) (.34 ) (.37 ) (.45 ) (.35 ) Portfolio Turnover Rate 72.57 c 139.37 124.25 153.75 180.82 191.46 Net Assets, end of period ($ x 1,000) 248,200 225,427 193,470 135,904 107,696 107,796 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 16 Six Months Ended March 31, 2015 Year Ended September 30, Class C Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 16.58 17.87 15.26 12.63 12.06 11.05 Investment Operations: Investment (loss)—net a (.09 ) (.22 ) (.20 ) (.18 ) (.18 ) (.13 ) Net realized and unrealized gain (loss) on investments 1.86 1.03 4.01 3.96 .75 1.14 Total from Investment Operations 1.77 .81 3.81 3.78 .57 1.01 Distributions: Dividends from net realized gain on investments (1.81 ) (2.10 ) (1.20 ) (1.15 ) — — Net asset value, end of period 16.54 16.58 17.87 15.26 12.63 12.06 Total Return (%) b 11.65 c 4.72 27.54 31.21 4.73 9.14 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.86 d 1.83 1.92 1.97 1.95 1.99 Ratio of net expenses to average net assets 1.86 d 1.83 1.92 1.97 1.95 1.99 Ratio of net investment (loss) to average net assets (1.14 ) d (1.26 ) (1.29 ) (1.24 ) (1.31 ) (1.21 ) Portfolio Turnover Rate 72.57 c 139.37 124.25 153.75 180.82 191.46 Net Assets, end of period ($ x 1,000) 36,191 31,329 6,991 1,893 1,124 1,091 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2015 Year Ended September 30, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 17.96 19.01 15.98 13.03 12.29 11.10 Investment Operations: Investment (loss)—net a (.01 ) (.04 ) (.01 ) (.01 ) (.02 ) (.01 ) Net realized and unrealized gain (loss) on investments 2.05 1.09 4.24 4.11 .76 1.20 Total from Investment Operations 2.04 1.05 4.23 4.10 .74 1.19 Distributions: Dividends from net realized gain on investments (1.81 ) (2.10 ) (1.20 ) (1.15 ) — — Net asset value, end of period 18.19 17.96 19.01 15.98 13.03 12.29 Total Return (%) 12.23 b 5.85 29.03 32.81 6.02 10.72 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .80 c .80 .75 .78 .77 .81 Ratio of net expenses to average net assets .80 c .80 .75 .78 .77 .81 Ratio of net investment (loss) to average net assets (.09 ) c (.24 ) (.06 ) (.07 ) (.14 ) (.05 ) Portfolio Turnover Rate 72.57 b 139.37 124.25 153.75 180.82 191.46 Net Assets, end of period ($ x 1,000) 555,826 605,932 605,704 513,947 341,406 293,126 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 18 Six Months Ended March 31, 2015 Year Ended September 30, Class Y Shares (Unaudited) 2014 2013 a Per Share Data ($): Net asset value, beginning of period 17.97 19.01 17.16 Investment Operations: Investment income (loss)—net b .00 c (.03 ) (.01 ) Net realized and unrealized gain (loss) on investments 2.06 1.09 1.86 Total from Investment Operations 2.06 1.06 1.85 Distributions: Dividends from net realized gain on investments (1.81 ) (2.10 ) — Net asset value, end of period 18.22 17.97 19.01 Total Return (%) 12.34 d 5.90 10.78 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .70 e .72 .72 e Ratio of net expenses to average net assets .70 e .72 .72 e Ratio of net investment income (loss) to average net assets .03 e (.15 ) (.26 ) e Portfolio Turnover Rate 72.57 d 139.37 124.25 Net Assets, end of period ($ x 1,000) 110,951 100,902 1 a From July 1, 2013 (commencement of initial offering) to September 30, 2013. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. Th eFund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus/The Boston Company Small/Mid Cap Growth Fund (the “fund”) is a separate non-diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering seven series, including the fund. The fund’s investment objective is to seek long-term growth of capital.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. The Boston Company Asset Management, LLC (“TBCAM”), an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency 20 costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these 22 techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of March 31, 2015 in valuing the fund’s investments: Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 866,050,862 — — Equity Securities— Foreign Common Stocks † 23,203,474 — — Exchange-Traded Funds 44,627,080 — — Mutual Funds 78,180,123 — — † See Statement of Investments for additional detailed categorizations. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At March 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended March 31, 2015,The Bank of NewYork Mellon earned $40,908 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. 24 Investments in affiliated investment companies during the period ended March 31, 2015 were as follows: Affiliated Investment Value Value Net Company 9/30/2014 ($) Purchases ($) Sales ($) 3/31/2015($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 18,843,868 211,153,852 208,080,946 21,916,774 2.3 Dreyfus Institutional Cash Advantage Fund 74,662,549 312,017,807 330,417,007 56,263,349 5.9 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended March 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended March 31, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended September 30, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $11,998,619 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to September 30, 2014.As a result of the fund’s April 29, 2010 merger with Dreyfus Discovery Fund, capital losses of $11,998,619 are available to offset future gains, if any. Based on certain provisions in the Code, the amount of losses which can be utilized in subsequent years is subject to an annual lim-itation.This acquired capital loss will expire in fiscal year 2016. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2014 was as follows: ordinary income $22,995,578 and long-term capital gains $69,263,575.The tax character of current year distributions will be determined at the end of the current fiscal year. 26 NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended March 31, 2015 was approximately $2,101,000 with a related weighted average annualized interest rate of 1.10%. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory fee, Administration Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to Sub-Investment Advisory Agreement between Dreyfus and TBCAM,TBCAM serves as the fund’s sub-adviser responsible for the day-to–day management of a portion of the fund’s portfolio. Dreyfus pays TBCAM a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC, upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent com- The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) pany, BNY Mellon, without obtaining shareholder approval. The order also relieves the fund from disclosing the sub-investment advisory fee paid by Dreyfus to an unaffiliated sub-adviser in documents filed with the SEC and provided to shareholders. In addition, pursuant to the order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-adviser and recommend the hiring, termination, and replacement of any sub-adviser to the Board. The fund has a Fund Accounting and Administrative Services Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative, accounting and recordkeeping services for the fund.The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as for related facilities, equipment and clerical help.The fee is based on the fund’s average daily net assets and computed at the following annual rates: .06% of the first $500 million, .04% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services. The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $71,459 during the period ended March 31, 2015. During the period ended March 31, 2015, the Distributor retained $6,067 from commissions earned on sales of the fund’s Class A shares and $9,088 from CDSCs on redemptions of the fund’s Class C shares. 28 (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended March 31, 2015, Class C shares were charged $123,914 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2015, Class A and Class C shares were charged $293,043 and $41,304, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended March 31, 2015, the fund was charged $55,653 for transfer agency services and $3,076 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $147. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended March 31, 2015, the fund was charged $45,420 pursuant to the custody agreement. During the period ended March 31, 2015, the fund was charged $5,657 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $478,690, Distribution Plan fees $22,533, Shareholder Services Plan fees $59,689, custodian fees $21,405, Chief Compliance Officer fees $2,867, administration fees $11,471 and transfer agency fees $19,503. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 30 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended March 31, 2015, amounted to $673,184,207 and $789,003,402, respectively. At March 31, 2015, accumulated net unrealized appreciation on investments was $187,934,027, consisting of $195,464,346 gross unrealized appreciation and $7,530,319 gross unrealized depreciation. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on February 25-26, 2015, the Board considered the renewal of the fund’s Investment Advisory Agreement and Administration Agreement, pursuant to which Dreyfus provides the fund with investment advisory services and administrative services (together, the “Management Agreement”), and the Sub-Investment Advisory Agreement (together with the Management Agreement, the “Agreements”), pursuant to which The Boston Company Asset Management, LLC (the “Subadviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Subadviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management person- 32 nel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Subadviser. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term perfor-mance.The Board discussed the results of the comparisons and noted The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) that the fund’s total return performance was below the Performance Group median for the one-, two- and three-year periods but above the Performance Group median for the four-, five- and ten-year periods, and the fund’s total return performance was above the Performance Universe median for the various periods, except the one-year period when the fund’s performance was below the Performance Universe median. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee and the fund’s total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that, in connection with the Administration Agreement and its related fees, Dreyfus has contractually agreed to waive any fees to the extent that such fees exceed Dreyfus’ costs in providing the services contemplated under the Administration Agreement. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Subadviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. 34 The Board considered the fee to the Subadviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Subadviser and Dreyfus. The Board also noted the Subadviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Subadviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Subadviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Subadviser’s profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Subadviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus and the Subadviser are adequate and appropriate. The Board noted the fund’s relative underperformance in recent periods and agreed to closely monitor the trend of performance. The Board concluded that the fees paid to Dreyfus and the Subadviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 36 In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Subadviser, of the fund and the services provided to the fund by Dreyfus and the Subadviser. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreements. The Fund 37 For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-Mail Send your request to info@dreyfus.com Internet Information can be viewed online or download at http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: May 19, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: May 19, 2015 By: /s/ James Windels James Windels, Treasurer Date: May 19, 2015 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
